Case 1:18-cv-01620-VM Document 45-1 Filed 02/14/20 Page 1 of 56




         Exhibit 1
          Case 1:18-cv-01620-VM Document 45-1 Filed 02/14/20 Page 2 of 56



                               UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF NEW YORK



IN RE UBIQUITI NETWORKS, INC.
SECURITIES LITIGATION                                                Case No. 18-CV-01620 (VM)


THIS DOCUMENT RELATES TO:
ALL CASES




                  DECLARATION OF JACK EWASHKO
REGARDING: (A) MAILING OF THE NOTICE PACKET; (B) PUBLICATION OF THE
  SUMMARY NOTICE; AND (C) REPORT ON REQUESTS FOR EXCLUSION AND
                   OBJECTIONS RECEIVED TO DATE


        I, JACK EWASHKO, declare as follows:

        1.       I am a Director of Securities Class Actions at JND Legal Administration (“JND”).

Pursuant to paragraph 8 of the Court’s December 11, 2019 Order Preliminarily Approving

Settlement and Providing for Notice (ECF No. 40) (the “Preliminary Approval Order”), JND was

appointed to act as the Claims Administrator in connection with the above-captioned action. 1 I

submit this Declaration in order to provide the Court and the parties with information regarding

the mailing of the Notice of Proposed Settlement of Class Action and Proof of Claim and Release

Form (the “Notice Packet”), the publication of the Summary Notice of Pendency and Proposed

Settlement of Class Action and Final Approval Hearing (“Summary Notice”), as well as other

status updates regarding the administration process. The following statements are based on my



1
 All capitalized terms not otherwise defined herein have the meanings ascribed in the Stipulation of Settlement
dated December 2, 2019.
           Case 1:18-cv-01620-VM Document 45-1 Filed 02/14/20 Page 3 of 56



personal knowledge and information provided to me by other experienced JND employees

working under my supervision, and, if called as a witness, I could, and would testify competently

thereto.

                            MAILING OF THE NOTICE PACKET

       2.       Pursuant to the Preliminary Approval Order, JND was responsible for

disseminating the Notice Packet to potential Settlement Class Members. A sample of the Notice

Packet is attached hereto as Exhibit A

       3.       On December 16, 2019, JND received from Lead Counsel the names and addresses

of persons who purchased or otherwise acquired Ubiquiti Common Stock or Ubiquiti Call Option,

or sold Ubiquiti Put Options between May 9, 2013 and February 19, 2018, both dates inclusive

(the “Settlement Class Period”). This list contained a total of 26 unique names. Prior to JND

mailing out Notice Packets, JND verified the mailing records through the National Change of

Address (“NCOA”) database to ensure the most current address was being used. As a result, zero

addresses were updated with new addresses, and on December 27, 2019 JND mailed 26 Notice

Packets via First-Class mail to potential Settlement Class Members.

       4.       JND also researched filings with the U.S. Securities and Exchange Commission

(the “SEC”) on Form 13-F to identify additional institutions or entities who may have purchased

or acquired Ubiquiti Common Stock or Ubiquiti Call Option or sold Ubiquiti Put Option during

the Settlement Class Period. As a result, JND mailed Notice Packets via First-Class mail to 648

potential Settlement Class Members on December 27, 2019.

       5.       As in most securities class actions, a large majority of Settlement Class Members

are beneficial purchasers whose securities are held in “street name,” i.e., the securities are

purchased by brokerage firms, banks, institutions or other third-party nominees in the name of the




                                                2
        Case 1:18-cv-01620-VM Document 45-1 Filed 02/14/20 Page 4 of 56



nominee, on behalf of the beneficial purchasers. JND maintains a proprietary database with the

names and addresses of the most common banks and brokerage firms, nominees and known third

party filers. JND mailed Notice Packets via First-Class mail to 4,096 banks, brokerage firms,

nominees and known third party filers on December 27, 2019.

       6.      Based on all the sources of information, JND mailed a total of 4,770 Notice Packets

via First-Class mail to potential Settlement Class Members/Nominees (the “Initial Mailing”).

       7.      JND also posted the Notice for brokers and nominees on the DTC Lens service.

This service is made available to all brokers/nominees who use the DTC. The DTC Lens is a place

for legal notices to be posted pertaining to publicly traded companies. JND provided DTC Lens

with the Notice for posting on December 27, 2019.

       8.      In a further attempt to garner broker responses, JND reached out via telephone to

100 of the largest firms from the broker/nominee and third-party filer community.

       9.      JND also caused reminder postcards to be mailed by First-Class mail, postage

prepaid, to the nominees in the Broker Database who did not respond to the initial mailing. The

postcard advised nominees of their obligation to facilitate notice of the Settlement to their clients

who purchased Ubiquiti Common Stock or Ubiquiti Call Option or sold Ubiquiti Put Option during

the Settlement Class Period.

       10.     The Notice requested all persons who purchased or otherwise acquired shares of

Ubiquiti securities during the Settlement Class Period as a nominee for a beneficial owner to within

10 days of receipt of the Notice either (a) provide JND the name and last known address of each

person or organization for whom they purchased Ubiquiti Securities; or (b) request additional

copies of the Notice Packet from JND and within 10 days mail the Notice Packet directly to the

beneficial owners.




                                                 3
           Case 1:18-cv-01620-VM Document 45-1 Filed 02/14/20 Page 5 of 56



       11.      Following the initial mailing, JND has received an additional 59,638 unique names

and addresses of potential Settlement Class Members from individuals or nominees requesting

Notice Packets to be mailed to such persons or entities. JND has also received requests from

brokers and other nominee holders for 106,327 Notice Packets that will be forwarded by the

nominees to their customers.

       12.      As a result of the efforts described above, as of February 12, 2020, JND has mailed

a total of 170,735 Notice Packets to potential Settlement Class Members, brokers, and nominee

holders.

                          PUBLICATION OF THE SUMMARY NOTICE

       13.      Pursuant to paragraph 8(b) of the Preliminary Approval Order, JND caused the

Summary Notice to be published once in the national edition of Investor’s Business Daily and once

over the GlobeNewswire. Attached hereto as Exhibit B is the confirmation of the Investor’s

Business Daily and GlobeNewswire publication.

                      ESTABLISHMENT OF CLAIMS CALL CENTER

       14.      JND maintains a toll-free telephone number (1-844-924-0858) for Settlement Class

Members to call and obtain information about the Settlement, request a Notice Packet, and/or seek

assistance    from    a    live   operator   during    regular    business   hours.       As    of

February 12, 2020, JND received a total of 206 calls to the telephone hotline. JND has promptly

responded to each telephone inquiry and will continue to address potential Settlement Class

Member inquiries.

                            ESTABLISHMENT OF THE WEBSITE

       15.      To further assist potential Settlement Class Members, JND maintains a website,

www.UbiquitiNetworksSecuritiesLitigation.com, dedicated to the Settlement (the “Website”).




                                                 4
          Case 1:18-cv-01620-VM Document 45-1 Filed 02/14/20 Page 6 of 56



The Website is accessible 24 hours a day, 7 days a week. Among other things, the Website

includes general information regarding the Settlement and the ability to file a claim. JND also

posted copies of the Preliminary Approval Order, Stipulation of Settlement, Proof of Claim and

Release form, and Notice on the Website. The Website will continue to be updated with relevant

court documents and case updates. As of February 12, 2020, the Website has received 10,709 hits.

  REPORT ON EXCLUSION REQUESTS AND OBJECTIONS RECEIVED TO DATE

         16.    The Notice informs potential Settlement Class Members that requests for exclusion

from the Settlement Class are to be addressed to In re Ubiquiti Networks, Inc. Securities Litigation,

Exclusions, c/o JND Legal Administration, P.O. Box 91335, Seattle, WA 98111, such that they

are postmarked no later than March 6, 2020. As of February 13, 2020, JND has received three (3)

requests for exclusion. Attached hereto as Exhibit C is the request for exclusions.

   17.          As of February 13, 2020, JND has not received any objections.



         I declare under penalty of perjury that the foregoing is true and correct. Executed on

February 13, 2020, at Jericho, New York.



                                                      ________________________________
                                                      Jack Ewashko




                                                 5
Case 1:18-cv-01620-VM Document 45-1 Filed 02/14/20 Page 7 of 56




     EXHIBIT A
          Case 1:18-cv-01620-VM Document 45-1 Filed 02/14/20 Page 8 of 56



                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK


    IN RE UBIQUITI NETWORKS, INC.
    SECURITIES LITIGATION
                                                           Case No. 18-CV-01620 (VM)
                                                                CLASS ACTION
    THIS DOCUMENT RELATES TO: ALL
    CASES


               NOTICE OF PROPOSED SETTLEMENT OF CLASS ACTION
Please be advised that your rights may be affected by the above-captioned securities class action
(the “Litigation”) pending in the United States District Court for the Southern District of New
York (the “Court”), if, during the period between May 9, 2013 and February 19, 2018, both dates
inclusive (the “Settlement Class Period”), you purchased or otherwise acquired Ubiquiti Common
Stock or Ubiquiti Call Options or sold Ubiquiti Put Options and were allegedly damaged thereby.1
             A federal court authorized this Notice. This is not attorney advertising.
•    The Court will hold a Settlement Hearing on March 27, 2020 at 10:00 a.m. to decide whether
     to approve the Settlement. If approved by the Court, the Settlement will provide $15,000,000
     gross (the “Settlement Amount”), plus interest as it accrues, minus attorneys’ fees, costs, a
     compensatory award to Lead Plaintiff and administrative expenses, net of any taxes on interest,
     to pay claims of investors who purchased Ubiquiti Securities during the Settlement Class
     Period.
•    Based on Lead Plaintiff’s damages expert’s estimate of 23.6 million shares of Ubiquiti Common
     Stock purchased or acquired during the Settlement Class Period that may have been affected by
     the conduct alleged in the Litigation and assuming that all Settlement Class Members elect to
     participate in the Settlement, the estimated average recovery (before the deduction of any Court-
     approved fees, expenses and costs as described herein) per eligible share of Ubiquiti Common
     Stock is $0.63. Options trading only accounted for approximately 1.5% of total dollar trading
     volume for Ubiquiti Securities during the Settlement Class Period. As such, claims for options
     transactions are allotted 1.5% of the Settlement pursuant to the Plan of Allocation. Settlement
     Class Members should note, however, that the foregoing average recovery per share is only an
     estimate. Some Settlement Class Members may recover more or less than this estimated amount
     depending on, among other factors, which Ubiquiti Securities they purchased, when and at what
     prices they purchased/acquired or sold their Ubiquiti Securities, and the total number of valid
     Proof Claim and Release forms submitted. Distributions to Settlement Class Members will be
     made based on the Plan of Allocation set forth herein (see pages 11-16 below) or such other plan
     of allocation as may be ordered by the Court.

1
  All capitalized terms used in this Notice that are not otherwise defined herein shall have the
meanings ascribed to them in the Stipulation and Agreement of Settlement dated December 2,
2019 (the “Stipulation”), which is available at www.UbiquitiNetworksSecuritiesLitigation.com.

       Questions? Go to www.UbiquitiNetworksSecuritiesLitigation.com or call 1-844-924-0858
         Case 1:18-cv-01620-VM Document 45-1 Filed 02/14/20 Page 9 of 56



•   To claim your share of the Settlement, you must submit a valid Proof of Claim form
    postmarked or submitted online at www.UbiquitiNetworksSecuritiesLitigation.com no
    later than April 3, 2020.
•   Attorneys for Lead Plaintiff (“Lead Counsel”) intend to ask the Court to award them fees of
    up to 33.33% percent of the Settlement Amount plus interest and reimbursement of up to
    $275,000 in litigation expenses. Since the Litigation’s inception, Lead Counsel have expended
    considerable time and effort in this litigation on a contingent-fee basis and have advanced the
    expenses of the litigation in the expectation that if they were successful in obtaining a recovery
    for the Settlement Class, they would be paid from such recovery. Lead Counsel also intends to
    ask the Court to grant a compensatory award to Lead Plaintiff not to exceed $7,500.
    Collectively, the requested attorneys’ fees, litigation expenses and compensatory award to
    Lead Plaintiff are estimated to average $0.22 per allegedly damaged Ubiquiti share. If
    approved by the Court, these amounts will be paid from the Settlement Fund.
•   The estimated average recovery, after the deductions set forth in the preceding paragraph, is
    $0.41 per allegedly damaged Ubiquiti share. This estimate is based on the assumptions set
    forth in the preceding paragraphs. Your actual recovery, if any, will depend on the aggregate
    losses of all Settlement Class Members, the date(s) you purchased and sold Ubiquiti Securities,
    the purchase and sales prices, and the total number and amount of claims filed.
•   The Settlement resolves the Litigation concerning whether Ubiquiti, Robert Pera, Craig L.
    Foster, Mark Spragg, and Kevin Radigan (collectively, “Defendants”) violated federal
    securities laws by allegedly making misrepresentations and/or omissions of material fact in
    public statements to the investing public concerning, inter alia: (i) the purported size of the
    Company’s user community; (ii) the Company’s internal controls; (iii) the Company’s publicly
    reported accounts receivable figures; (iv) the Company’s purported “disruptive business
    model”; (v) the Company’s forecasts for the second quarter of fiscal 2018; (vi) related-party
    transactions; and (vii) an SEC investigation into the Company. Defendants have denied and
    continue to deny each, any, and all allegations of wrongdoing, fault, liability, or damage
    whatsoever asserted by Lead Plaintiff. Defendants have also denied, inter alia, the allegations
    that Lead Plaintiff or the Settlement Class have suffered damages or that Lead Plaintiff or the
    Settlement Class were harmed by the conduct alleged in the Litigation. Defendants continue
    to believe the claims asserted against them in the Litigation are without merit.
•   The parties disagree on how much money, if any, could have been won if the investors won at
    trial in the Litigation.
•   Your legal rights will be affected whether you act or do not act. If you do not act, you may
    permanently forfeit your right to recover on this claim. Therefore, you should read this
    Notice carefully.




     Questions? Go to www.UbiquitiNetworksSecuritiesLitigation.com or call 1-844-924-0858
                                            2
        Case 1:18-cv-01620-VM Document 45-1 Filed 02/14/20 Page 10 of 56




            YOUR LEGAL RIGHTS AND OPTIONS IN THIS SETTLEMENT

                        The only way to get a payment from the Settlement. Proof of Claim
      SUBMIT A
                        forms must be postmarked or submitted online no later than April
     CLAIM FORM
                        3, 2020
                        Get no payment. This is the only option that allows you to ever be part
                        of any other lawsuit against the Defendants or any other Released
     EXCLUDE
                        Persons about the legal claims that were or could have been asserted in
     YOURSELF
                        this case. Requests for Exclusion must be postmarked no later than
                        March 6, 2020
                        Write to the Court about why you do not like the Settlement, the Plan
                        of Allocation, and/or the request for attorneys’ fees, costs, and
       OBJECT           expenses. You will still be a member of the Settlement Class.
                        Objections must be received by counsel postmarked or hand-
                        delivered on or before March 6, 2020
                        Ask to speak in Court about the fairness of the Settlement. Requests to
     GO TO THE
                        speak must be received by counsel postmarked or hand-delivered on
      HEARING
                        or before March 6, 2020
     DO NOTHING         Get no payment. Give up your rights.

                                         INQUIRIES

Please do not contact the Court regarding this Notice. All inquiries concerning this Notice, the
Proof of Claim, or any other questions by Settlement Class Members should be directed to:

                                                                 Jeremy A. Lieberman
     In re Ubiquiti Networks, Inc. Securities
                                                                  POMERANTZ LLP
                    Litigation
                                                             600 Third Avenue, Floor 20
          c/o JND Legal Administration
                                                             New York, New York 10016
                  PO Box 91335                      or
                                                             Telephone: (212) 661-1100
                Seattle, WA 98111
                                                              Facsimile: (917) 463-1044
           Telephone: (844) 924-0858
                                                           Email: jalieberman@pomlaw.com
 info@UbiquitiNetworksSecuritiesLitigation.com


              BASIC INFORMATION CONCERNING THE SETTLEMENT

1.      Why did I get this notice package?
You or someone in your family may have purchased or otherwise acquired Securities of Ubiquiti
Networks, Inc, (n/k/a Ubiquiti Inc.) (“Ubiquiti” or the “Company”) between May 9, 2013 and
February 19, 2018, both dates inclusive (the “Settlement Class Period”).




      Questions? Go to www.UbiquitiNetworksSecuritiesLitigation.com or call 1-844-924-0858
                                             3
        Case 1:18-cv-01620-VM Document 45-1 Filed 02/14/20 Page 11 of 56



2.     What is this settlement about?
This settlement resolves the case known as In re Ubiquiti Networks, Inc. Securities Litigation,
Docket No. 1:18-cv-01620-VM (S.D.N.Y.). The Court in charge of the case is the United States
District Court for the Southern District of New York. The Litigation involves allegations that
Defendants violated provisions of the Securities Exchange Act of 1934 (“Exchange Act”) by
allegedly making misrepresentations and/or omissions of material fact in public statements to the
investing public regarding: (i) the purported size of the Company’s user community; (ii) the
Company’s internal controls; (iii) the Company’s publicly reported accounts receivable figures;
(iv) the Company’s purported “disruptive business model”; (v) the Company’s forecasts for the
second quarter of fiscal 2018; (vi) related-party transactions; and (vii) an SEC investigation into
the Company. The Consolidated Amended Complaint For Violations Of The Federal Securities
Laws (the “Complaint”) alleges that the misstatements or omissions artificially inflated the price
of Ubiquiti Securities, and that the share prices dropped in response to certain subsequent
disclosures. Defendants have denied and continue to deny each, any and all allegations of
wrongdoing, fault, liability or damage whatsoever asserted in the Litigation. The Settlement shall
in no event be construed as, or deemed to be evidence of, liability, fault, wrongdoing, injury or
damages, or of any wrongful conduct, acts or omissions on the part of Defendants or any of the
Released Persons, or of any infirmity of any defense, or of any damages to the Plaintiff or any
other Settlement Class Member. The Settlement resolves all of the claims in the Litigation, as well
as certain other claims or potential claims, whether known or unknown.

3.     Why is this a class action?
In a class action, one or more persons called plaintiffs sue on behalf of all persons who have similar
claims. All of the persons with similar claims are referred to as a class. One court resolves the
issues for all class members, except for those who exclude themselves from the class.

4.     Why is there a settlement?
Lead Plaintiff and Defendants do not agree regarding the merits of Lead Plaintiff’s allegations and
Defendants’ defenses with respect to liability or the average amount of damages per share, if any,
that would be recoverable if Lead Plaintiff were to prevail at trial on each claim. The issues on
which Lead Plaintiff and the Defendants disagree include: (1) whether the challenged statements
were materially false or misleading or otherwise actionable under federal securities law;
(2) whether Defendants had a duty to disclose the allegedly omitted information; (3) whether the
Defendants acted with scienter; (4) whether the alleged disclosures were corrective disclosures;
(5) the causes of the loss in the value of the securities; and (6) the amount of alleged damages, if
any, that could be recovered at trial.
This matter has not gone to trial and the Court has not decided in favor of either Lead Plaintiff or
Defendants. Instead, Lead Plaintiff and Defendants have agreed to settle the case. Lead Plaintiff
and Lead Counsel believe the Settlement is best for all Settlement Class Members because of the
risks associated with continued litigation and the nature of the defenses raised by the Defendants.
Among the reasons that Lead Plaintiff and Lead Counsel believe the Settlement is fair is the fact
that there is uncertainty about whether they will be able to prove that any challenged statement
was false or misleading, that the alleged misstatements and omissions actually caused the
Settlement Class any damages, and the amount of damages, if any.


     Questions? Go to www.UbiquitiNetworksSecuritiesLitigation.com or call 1-844-924-0858
                                            4
        Case 1:18-cv-01620-VM Document 45-1 Filed 02/14/20 Page 12 of 56



Moreover, while litigation of this type is usually expensive, it appears that, even if Lead Plaintiff’s
allegations were found to be true, the total amount of damages to which Settlement Class Members
would be entitled could be substantially reduced.

                                WHO IS IN THE SETTLEMENT

To see if you will get money from this Settlement, you first have to determine if you are a
Settlement Class Member.

 5.     How do I know if I am part of the Settlement?
The Settlement Class includes all persons or entities, except those who are excluded as described
below, who purchased or otherwise acquired Ubiquiti Common Stock or Ubiquiti Call Options or
sold Ubiquiti Put Options between May 9, 2013 and February 19, 2018, both dates inclusive (the
Settlement Class Period).
If one of your mutual funds owns Ubiquiti Securities, that alone does not make you a Settlement
Class Member. Also, if you sold Ubiquiti Securities during the Settlement Class Period, that alone
does not make you a Settlement Class Member. You are a Settlement Class Member only if you
directly purchased or otherwise acquired Ubiquiti Common Stock or Ubiquiti Call Options or sold
Ubiquiti Put Options during the Settlement Class Period. Contact your broker to see if you have
made any of these transactions.

 6.     Are there exceptions to being included?
Yes. Excluded from the Settlement Class are (i) Defendants, all current and former directors and
officers of Ubiquiti during the Settlement Class Period, and any family member, trust, company,
entity or affiliate controlled or owned by any of the excluded persons and entities referenced above;
(ii) Opt-Outs i.e., those Persons who timely and validly request exclusion from the Settlement
Class in accordance with the requirements set forth below; and (iii) Persons who have no
compensable damages.

 7.     What if I am still not sure if l am included?
If you are still not sure whether you are included, you can ask for free help. You can contact the Claims
Administrator toll-free at 1-844-924-0858 or at info@UbiquitiNetworksSecuritiesLitigation.com or by
visiting the website www.UbiquitiNetworksSecuritiesLitigation.com, or you can fill out and return the
Proof of Claim form enclosed with this Notice package to see if you qualify.

                    THE SETTLEMENT BENEFITS – WHAT YOU GET

 8.     What does the Settlement provide?
The proposed Settlement provides for Ubiquiti and/or Defendants’ insurers to pay $15,000,000
into a settlement fund (the “Settlement Fund”). The Settlement is subject to Court approval. Also,
subject to the Court’s approval, a portion of the Settlement Fund will be used to pay attorneys’
fees with interest and reasonable litigation expenses to Lead Counsel, and a compensatory award
to Lead Plaintiff. A portion of the Settlement Fund also will be used to pay taxes due on interest
earned by the Settlement Fund, if necessary, and the costs of the claims administration, including


      Questions? Go to www.UbiquitiNetworksSecuritiesLitigation.com or call 1-844-924-0858
                                             5
        Case 1:18-cv-01620-VM Document 45-1 Filed 02/14/20 Page 13 of 56



the costs of printing and mailing this Notice and the costs of publishing notice. After the foregoing
deductions from the Settlement Fund have been made, the amount remaining (the “Net Settlement
Fund”) will be distributed to Settlement Class Members who submit timely, valid claims,
according to the Plan of Allocation to be approved by the Court (“Authorized Claimants”).

9.      How much will my payment be?
Your share of the Net Settlement Fund will depend on several factors, including: (i) how many
Ubiquiti Securities you purchased or sold during the Settlement Class Period, and the dates and
prices of those purchases and sales; (ii) the number of timely and valid claims submitted by other
Settlement Class Members, and the purchases and sales of Ubiquiti Securities represented by those
claims; (iii) the amount of administrative costs, including the costs of notice; and (iv) the amount
awarded by the Court to Lead Counsel for attorneys’ fees, costs, and expenses and a compensatory
award to Lead Plaintiff.
The Claims Administrator will determine each Settlement Class Member’s pro rata share of the
Net Settlement Fund based upon each Settlement Class Member’s valid “Recognized Loss.” The
Recognized Loss formula is the basis upon which the Net Settlement Fund will be proportionately
allocated to the Settlement Class Members with valid claims. The Recognized Loss formula is not
intended to be an estimate of the amount that a Settlement Class Member might have been able to
recover after a trial; it also is not an estimate of the amount that will be paid to Settlement Class
Members pursuant to the Settlement. You can calculate your Recognized Loss by following the
instructions in the Plan of Allocation at page 11 of this Notice.
It is unlikely that you will get a payment for all of your Recognized Loss. After all Settlement
Class Members have sent in their Proof of Claim forms, the payment you get will be a part of
the Net Settlement Fund equal to your Recognized Loss divided by the total of everyone’s
Recognized Losses.

            HOW YOU GET A PAYMENT—SUBMITTING A CLAIM FORM

10.     How can I get a payment?
To qualify for a payment, you must submit a Proof of Claim form. The Claims Administrator will
process your claim and determine whether you are an Authorized Claimant.
A Proof of Claim form is enclosed with this Notice and may also be downloaded at
www.UbiquitiNetworksSecuritiesLitigation.com. Read the instructions carefully, fill out the form,
include all the documents that the form requests, sign it, and mail postmarked or submit it online
no later than April 3, 2020. The claim form may be mailed to:

                        In re Ubiquiti Networks, Inc. Securities Litigation
                                  c/o JND Legal Administration
                                          PO Box 91335
                                        Seattle, WA 98111
                                   Telephone: (844) 924-0858
                         info@UbiquitiNetworksSecuritiesLitigation.com




      Questions? Go to www.UbiquitiNetworksSecuritiesLitigation.com or call 1-844-924-0858
                                             6
        Case 1:18-cv-01620-VM Document 45-1 Filed 02/14/20 Page 14 of 56



11.     When would I get my payment?
The Court will hold a Settlement Hearing on March 27, 2020 at 10:00 a.m. to decide whether to
approve the Settlement. If the Court approves the Settlement, there might be appeals afterwards.
It is always uncertain whether these appeals can be resolved, and resolving them can take time,
perhaps more than a year. It also takes time for all the Proofs of Claim to be processed. Please be
patient.

12.     What am I giving up to get a payment or to stay in the Settlement Class?
Unless you exclude yourself from the Settlement Class by the March 6, 2020 deadline, you will
remain a member of the Settlement Class and will be bound by the release of claims against
Defendants and other Released Persons if the Settlement is approved. That means you and all other
Settlement Class Members and each of their respective present, former and future direct and
indirect parent entities, associates, affiliates, subsidiaries, predecessors, successors, and the
officers, directors, attorneys, assigns, legal representatives, and agents of each of them, each of
their respective officers, directors, attorneys, legal representatives, and agents, and any person or
entity which is or was related to or affiliated with any of them, and each of their immediate family
members, heirs, representatives, administrators, executors, trustees, successors, assigns, devisees,
legatees, and estates will release (agreeing never to sue, continue to sue, or be part of any other
lawsuit) as against Defendants and other Released Persons any and all claims which arise out of,
are based upon or relate in any way to the purchase, acquisition, sale, or ownership of Ubiquiti
Securities during the Settlement Class Period. It means that all of the Court’s orders will apply to
you and legally bind you. That means you will accept a share of the Net Settlement Fund as sole
compensation for any losses you suffered in the purchase, acquisition, sale, or ownership of
Ubiquiti Securities during the Settlement Class Period. The specific terms of the release are
included in the Settlement Stipulation.

                  EXCLUDING YOURSELF FROM THE SETTLEMENT

If you do not want a payment from this Settlement, and you want to keep any right you may have
to sue or continue to sue Defendants or other Released Persons on your own about the claims being
released in this Settlement, then you must take steps to remove yourself from the Settlement. This
is called excluding yourself, or “opting out,” from the Settlement.

13.     How do I get out of the proposed Settlement?
To exclude yourself from the Settlement, you must mail a letter stating that you “request exclusion
from the Settlement Class in the In re Ubiquiti Networks, Inc. Securities Litigation, Docket No.
1:18-cv-01620-VM (S.D.N.Y.)”. To be valid, the letter must state (A) your name, address,
telephone number, and e-mail address (if any); (B) the date, number of securities, and dollar
amount of all purchases, acquisitions, sales, or dispositions of Ubiquiti Securities during the
Settlement Class Period; and (C) the number of Ubiquiti Securities held by you as of February 19,
2018. In order to be valid, such request for exclusion must be submitted with documentary proof
(i) of each purchase or acquisition and, if applicable, sale transaction of Ubiquiti Securities during
the Settlement Class Period and (ii) demonstrating your status as a beneficial owner of the Ubiquiti
Securities. Any request for exclusion must be signed and submitted by you, as the beneficial owner,


      Questions? Go to www.UbiquitiNetworksSecuritiesLitigation.com or call 1-844-924-0858
                                             7
        Case 1:18-cv-01620-VM Document 45-1 Filed 02/14/20 Page 15 of 56



under penalty of perjury. You must submit your exclusion request so that it is postmarked no
later than March 6, 2020 at:
                        In re Ubiquiti Networks, Inc. Securities Litigation
                                  c/o JND Legal Administration
                                          PO Box 91335
                                        Seattle, WA 98111
                                   Telephone: (844) 924-0858

You cannot exclude yourself by telephone or by e-mail. If you properly exclude yourself, you will
not receive a payment from the Net Settlement Fund, you cannot object to the Settlement, and you
will not be legally bound by the judgment in this case.

14.     If I do not exclude myself, can I sue the Defendants or the other Released Persons
        for the same thing later?
No. Unless you exclude yourself by following the instructions above, you give up any rights to sue
the Defendants or the other Released Persons for the claims being released in this Settlement. If
you have a pending lawsuit against the Released Persons or related to any Released Claims, speak
to your lawyer in that case immediately, since you must exclude yourself from this Settlement
Class to continue your own lawsuit. Remember, the exclusion deadline is postmarked no later
than March 6, 2020.

15.     If I exclude myself, can I get money from the proposed Settlement?
No. If you exclude yourself, you may not send in a Proof of Claim to ask for any money.

                          THE LAWYERS REPRESENTING YOU

16.     Do I have a lawyer in this case?
The Court has appointed Pomerantz LLP as Lead Counsel to the Class, to represent you and the
other Settlement Class Members. If you want to be represented by your own lawyer, you may hire
one at your own expense. Contact information for Pomerantz LLP is provided below.

17.     How will the lawyers be paid?
Lead Counsel have expended considerable time litigating this Action on a contingent-fee basis and
have paid for the expenses of the case themselves. They have not been paid attorneys’ fees or
reimbursed for their expenses in advance of this Settlement. Lead Counsel have done so with the
expectation that, if they are successful in recovering money for the Settlement Class, they will
receive attorneys’ fees and be reimbursed for their litigation expenses from the Settlement Fund,
as is customary in this type of litigation. Lead Counsel will not receive attorneys’ fees or be
reimbursed for their litigation expenses except from the Settlement Fund. Therefore, Lead Counsel
will file a motion at the Settlement Hearing asking the Court for an award of attorneys’ fees in an
amount not greater than 33.33 percent of the Settlement Fund, equaling $5,000,000 plus interest,
plus reimbursement of litigation expenses of no more than $275,000 and a compensatory award to
Lead Plaintiff not to exceed $7,500. The Court may award less than these amounts. Any amounts
awarded by the Court will come out of the Settlement Fund.

      Questions? Go to www.UbiquitiNetworksSecuritiesLitigation.com or call 1-844-924-0858
                                             8
        Case 1:18-cv-01620-VM Document 45-1 Filed 02/14/20 Page 16 of 56



                            OBJECTING TO THE SETTLEMENT

18.     How do I tell the Court that I object to the proposed Settlement?
If you are a Settlement Class Member, you can tell the Court you do not agree with the proposed
Settlement, any part of the Settlement, the proposed Plan of Allocation, and/or Lead Counsel’s
motion for attorneys’ fees and expenses and application for a compensatory award to Lead
Plaintiff. You can write to the Court setting out your objection. The Court will consider your views.
To object, you must send a signed letter saying that you object to the proposed Settlement in In re
Ubiquiti Networks, Inc. Securities Litigation, Docket No. 1:18-cv-01620-VM (S.D.N.Y.). Be sure
to include (1) your name, address, telephone number, and your signature; (2) the date(s), price(s),
and amount(s) of all Ubiquiti Securities that you purchased, otherwise acquired, sold, or otherwise
disposed of during the Settlement Class Period, in order to show membership in the Settlement
Class; (3) all grounds for the objection, including any legal support known to you or your counsel,
(4) the name, address and telephone number of all counsel, if any, who represent you, including
your former or current counsel who may be entitled to compensation in connection with the
objection, and (5) the number of times you and/or your counsel has filed an objection to a class
action settlement in the last five years, the nature of each such objection in each case, the
jurisdiction in each case, and the name of the issuer of the security or seller of the product or
service at issue in each case.
If you object to either the Settlement or the requested reimbursement of expenses, you subject
yourself to the jurisdiction of the District Court in this matter and consent to being deposed in your
district of residence and producing in advance of a deposition any responsive documents to a
discovery request prior to the Settlement Hearing.
Attendance at the Settlement Hearing is not necessary. Objectors wishing to be heard orally at the
Settlement Hearing must indicate in their written objection that they intend to appear at the
Settlement Hearing and identify any witnesses they may call to testify or exhibits they intend to
introduce into evidence at the Settlement Hearing.
Be sure to mail or deliver copies of any objections, papers and briefs to each of the addresses listed
below such that they are postmarked or hand-delivered on or before March 6, 2020:

Clerk of the Court                   Lead Counsel                     Counsel For Defendants
United States District Court         Jeremy A. Lieberman              Peter E. Kazanoff
Southern District of New York        POMERANTZ LLP                    Nicholas S. Goldin
500 Pearl Street                     600 Third Avenue, Floor 20       SIMPSON THACHER &
New York, NY 10007                   New York, NY 10016               BARTLETT LLP
                                                                      425 Lexington Avenue
                                                                      New York, New York 10017

19.     What is the difference between objecting and excluding myself?
Objecting is simply telling the Court you do not like something about the Settlement or some
portion thereof. You can object only if you stay in the Settlement Class. Requesting exclusion is
telling the Court you do not want to be part of the Settlement Class or the Settlement. If you exclude
yourself, you cannot object to the Settlement because it no longer concerns you. If you stay in the


      Questions? Go to www.UbiquitiNetworksSecuritiesLitigation.com or call 1-844-924-0858
                                             9
        Case 1:18-cv-01620-VM Document 45-1 Filed 02/14/20 Page 17 of 56



Settlement Class and object, but your objection is overruled, you will not be allowed a second
opportunity to exclude yourself.

                         THE COURT’S SETTLEMENT HEARING

The Court will hold a hearing to decide whether to approve the proposed Settlement. You may
attend, and you may ask to speak, but you do not have to.

20.     When and where will the Court decide whether to approve the proposed Settlement?
The Court will hold a Settlement Hearing on March 27, 2020 at 10:00 a.m. at the United States
District Court, 500 Pearl St., Courtroom 15B, New York, NY, 10007.
At this hearing, the Court will consider whether the proposed Settlement is fair, reasonable, and
adequate and should be approved by the Court; whether an Order and Final Judgment as provided
in the Settlement Stipulation should be entered; and whether the proposed Plan of Allocation
should be approved. If there are objections, the Court will consider them, and the Court will listen
to people who have asked to speak at the hearing. The Court may also decide how much should be
awarded to Lead Counsel for attorneys’ fees and expenses and a compensatory award to Lead
Plaintiff for her service to the Settlement Class.
We do not know how long these decisions will take. You should be aware that the Court may
change the date and time of the Settlement Hearing without another notice being sent to Settlement
Class Members. If you want to attend the hearing, you should check with Lead Counsel beforehand
to be sure that the date and/or time has not changed.

21.     Do I have to come to the hearing?
No. Lead Counsel will answer any questions the Court may have. However, you are welcome to
attend at your own expense. If you send an objection, you do not have to come to Court to talk
about it. As long as you mail your written objection on time, the Court will consider it. You may
also pay your own lawyer to attend, but it is not necessary. Settlement Class Members do not need
to appear at the hearing or take any other action to indicate their approval.

22.     May I speak at the hearing?
If you object to the Settlement, you may ask the Court for permission to speak at the Settlement
Hearing. To do so, you must include with your objection (see question 18 above) a statement that
you “intend to appear in In re Ubiquiti Networks, Inc. Securities Litigation, Docket No. 1:18-cv-
01620-VM (S.D.N.Y.).” Persons who intend to object to the Settlement, the Plan of Allocation,
and/or the application for an award of attorneys’ fees, costs, and expenses, and desire to present
evidence at the Settlement Hearing, must include in their written objections the identity of any
witnesses they may call to testify and exhibits they intend to introduce into evidence at the
Settlement Hearing. You cannot speak at the hearing if you exclude yourself.




      Questions? Go to www.UbiquitiNetworksSecuritiesLitigation.com or call 1-844-924-0858
                                            10
         Case 1:18-cv-01620-VM Document 45-1 Filed 02/14/20 Page 18 of 56



                                     IF YOU DO NOTHING

 23.     What happens if I do nothing at all?
If you do nothing, you will not receive a payment from the Settlement. However, unless you
exclude yourself, you will not be able to start a lawsuit, continue with a lawsuit, or be part of any
other lawsuit against Defendants or the Released Persons about the Released Claims (as defined
in the Settlement Stipulation) ever again.

                              GETTING MORE INFORMATION

 24.     Are there more details about the proposed Settlement?
This Notice summarizes the proposed Settlement. More details are in the Stipulation of Settlement
dated December 2, 2019 (the “Settlement Stipulation”). The Settlement Stipulation is the
controlling document describing the proposed Settlement, and its terms govern anything to the
contrary in this Notice. You can get a copy of the Settlement Stipulation and obtain answers to
common        questions     regarding     the      proposed      Settlement       by      visiting
www.UbiquitiNetworksSecuritiesLitigation.com or by contacting the Claims Administrator toll-
free at 1-844-924-0858.

 25.     How do I get more information?
For even more detailed information concerning the matters involved in this Action, see the
Settlement Stipulation, the pleadings in the Litigation, the papers filed in support of the Settlement,
and the orders entered by the Court, which will be posted on the settlement website
www.UbiquitiNetworksSecuritiesLitigation.com. For a fee, all papers filed in this Action are also
available at www.pacer.gov.

           PROPOSED PLAN OF ALLOCATION OF NET SETTLEMENT FUND
                        AMONG SETTLEMENT CLASS

The objective of the Plan of Allocation is to equitably distribute the Net Settlement Fund among
Authorized Claimants based on their respective alleged economic losses as a result of the alleged
misstatements and omissions, as opposed to losses caused by market- or industry-wide factors, or
company-specific factors unrelated to the alleged fraud. The Claims Administrator shall determine
each Authorized Claimant’s share of the Net Settlement Fund based upon the Recognized Loss
formula described below.
A Recognized Loss will be calculated for each share of Ubiquiti Common Stock and Call Option
purchased or otherwise acquired during the Settlement Class Period, and each Put Option sold
during the Settlement Class Period. The calculation of Recognized Loss will depend upon several
factors, including when the Ubiquiti Securities were purchased or otherwise acquired during the
Settlement Class Period, and in what amounts, and whether those securities were sold, and if sold,
when they were sold, and for what amounts. The Recognized Loss is not intended to estimate the
amount a Settlement Class Member might have been able to recover after a trial, nor to estimate
the amount that will be paid to Authorized Claimants pursuant to the Settlement. The Recognized
Loss is the basis upon which the Net Settlement Fund will be proportionately allocated to the


       Questions? Go to www.UbiquitiNetworksSecuritiesLitigation.com or call 1-844-924-0858
                                             11
        Case 1:18-cv-01620-VM Document 45-1 Filed 02/14/20 Page 19 of 56



Authorized Claimants. The Claims Administrator will use its best efforts to administer and
distribute the Net Settlement Fund to the extent that it is equitably and economically feasible.
The Plan of Allocation was created with the assistance of a consulting damages expert and reflects
the assumption that the price of Ubiquiti Common Stock was artificially inflated throughout the
Settlement Class Period. The estimated alleged artificial inflation in the price of Ubiquiti Common
Stock during the Settlement Class Period is reflected in Table 1 below. The computation of the
estimated alleged artificial inflation in the price of Ubiquiti Common Stock during the Settlement
Class Period is based on certain misrepresentations alleged by Lead Plaintiff and the price change
in the stock, net of market- and industry-wide factors, in reaction to the public announcements that
allegedly corrected the misrepresentations alleged by Lead Plaintiff.
The U.S. federal securities laws allow investors to seek to recover losses caused by disclosures
which corrected the defendants’ previous misleading statements or omissions. Thus, in order to
have recoverable damages, the corrective disclosure of the allegedly misrepresented information
must be the cause of the decline in the price or value of the Ubiquiti Securities. In this Action,
Lead Plaintiff alleges that Defendants made false statements and omitted material facts during the
Settlement Class Period, which had the purported effect of artificially inflating the prices of
Ubiquiti Securities. Lead Plaintiff further alleges that corrective disclosures removed artificial
inflation from the price of Ubiquiti Securities on September 18, 2017, February 8, 2018 and
February 20, 2018 (the “Corrective Disclosure Dates”). Thus, in order for a Settlement Class
Member to have a Recognized Loss under the Plan of Allocation, with respect to Common Stock
and Call Options, the stock or call options must have been purchased or acquired during the
Settlement Class Period and held through at least one of these disclosure dates, and, with respect
to Put Options, those options must have been sold (written) during the Settlement Class Period and
not closed prior to at least one of these disclosure dates.

                                              Table 1
                         Artificial Inflation in Ubiquiti Common Stock
              From                             To                  Per-Share Price Inflation**
          May 9, 2013                  September 17, 2017                      $32.09
      September 18, 2017                February 7, 2018                       $27.62
        February 8, 2018               February 19, 2018                       $18.49
       February 20, 2018                    Thereafter                          $0.00
  ** Per-share price inflation shall not exceed the per-share purchase price for the stock.

In the calculations below, all purchase and sale prices shall exclude any fees, taxes and
commissions. If a Recognized Loss amount is calculated to be a negative number for a particular
transaction, that Recognized Loss shall be set to zero. Any transactions in Ubiquiti Securities
executed outside of regular trading hours for the U.S. financial markets shall be deemed to have
occurred during the next regular trading session.
With respect to shares of Ubiquiti Common Stock and Call and Put Options, a Recognized Loss
will be calculated as set forth below for each purchase or acquisition of Ubiquiti Common Stock
and Call Option contracts, and for each writing of Ubiquiti Put Option contracts during the


     Questions? Go to www.UbiquitiNetworksSecuritiesLitigation.com or call 1-844-924-0858
                                           12
           Case 1:18-cv-01620-VM Document 45-1 Filed 02/14/20 Page 20 of 56



Settlement Class Period, that is listed in the Claim and Release Form and for which adequate
documentation is provided.
Common Stock Recognized Loss Calculations: For each share of Ubiquiti Common Stock
purchased or otherwise acquired during the Settlement Class Period (i.e., May 9, 2013 through
February 19, 2018, inclusive), the Recognized Loss per share shall be calculated as follows:
      i.        For each share of Ubiquiti Common Stock purchased during the period May 9, 2013
                through September 17, 2017, inclusive,
                a.     that was sold prior to September 18, 2017, the Recognized Loss per share
                       is $0.
                b.     that was sold during the period September 18, 2017 through February 7,
                       2018, inclusive, the Recognized Loss per share is the lesser of:
                             i.       $4.47; or
                            ii.       the purchase price minus $27.62
                c.     that was sold during the period February 8, 2018 through February 19, 2018,
                       inclusive, the Recognized Loss per share is the lesser of:
                             i.       $13.60; or
                            ii.       the purchase price minus $18.49.
                d.     that was sold during the period February 20, 2018 and May 17, 2018,
                       inclusive (i.e., the 90-Day Lookback Period), the Recognized Loss per share
                       is the lesser of:
                             i.       the lesser of $32.09 and the purchase price; or
                            ii.       the purchase price minus the “90-Day Lookback Value” on
                                      the date of sale as provided in Table 2 below.
                e.     that was sold or held after May 17, 2018, the Recognized Loss per share is
                       the lesser of:
                             i.       the lesser of $32.09 and the purchase price; or
                            ii.       the purchase price minus the average closing price for
                                      Ubiquiti Common Stock during the 90-Day Lookback
                                      Period, which is $70.39.
     ii.        For each share of Ubiquiti Common Stock purchased during the period September
                18, 2017 through February 7, 2018, inclusive,
                a.     that was sold prior to February 8, 2018, the Recognized Loss per share is $0.
                b.     that was sold during the period February 8, 2018 through February 19, 2018,
                       inclusive, the Recognized Loss per share is $9.13.
                c.     that was sold during the period February 20, 2018 and May 17, 2018,
                       inclusive (i.e., the 90-Day Lookback Period), the Recognized Loss per share
                       is the lesser of:
                             i.        $27.62; or

     Questions? Go to www.UbiquitiNetworksSecuritiesLitigation.com or call 1-844-924-0858
                                           13
           Case 1:18-cv-01620-VM Document 45-1 Filed 02/14/20 Page 21 of 56



                            ii.        the purchase price minus the “90-Day Lookback Value” on
                                       the date of sale as provided in Table 2 below.
                d.     that was sold or held after May 17, 2018, the Recognized Loss per share is
                       the lesser of:
                             i.       $27.62; or
                            ii.       the purchase price minus the average closing price for
                                      Ubiquiti Common Stock during the 90-Day Lookback
                                      Period, which is $70.39.
    iii.        For each share of Ubiquiti Common Stock purchased during the period February 8,
                2018 through February 19, 2018, inclusive,
                a.     that was sold prior to February 20, 2018, the Recognized Loss per share is $0.
                b.     that was sold during the period February 20, 2018 and May 17, 2018,
                       inclusive (i.e., the 90-Day Lookback Period), the Recognized Loss per share
                       is the lesser of:
                             i.       $18.49; or
                            ii.       the purchase price minus the “90-Day Lookback Value” on
                                      the date of sale as provided in Table 2 below.
                c.     that was sold or held after May 17, 2018, the Recognized Loss per share is
                       the lesser of:
                             i.       $18.49; or
                            ii.       the purchase price minus the average closing price for
                                      Ubiquiti Common Stock during the 90-Day Lookback
                                      Period, which is $70.39.
    iv.         For each share of Ubiquiti Common Stock purchased on or after February 20, 2018
                the Recognized Loss per share is $0.

The “90-day look back” provision of the Private Securities Litigation Reform Act of 1995
(“PSLRA”) is incorporated into the calculation of the Recognized Loss for Ubiquiti Common
Stock. The limitations on the calculation of the Recognized Loss imposed by the PSLRA are
applied such that losses on Ubiquiti Common Stock purchased during the Settlement Class Period
and held as of the close of the 90-day period subsequent to the Settlement Class Period (the “90-
Day Lookback Period”) cannot exceed the difference between the purchase price paid for such
stock and its average price during the 90-Day Lookback Period. The Recognized Loss on Ubiquiti
Common Stock purchased during the Settlement Class Period and sold during the 90-Day
Lookback Period cannot exceed the difference between the purchase price paid for such stock and
its rolling average price during the portion of the 90-Day Lookback Period elapsed as of the date
of sale.




     Questions? Go to www.UbiquitiNetworksSecuritiesLitigation.com or call 1-844-924-0858
                                           14
            Case 1:18-cv-01620-VM Document 45-1 Filed 02/14/20 Page 22 of 56



                                                Table 2
       Sale /          90-Day            Sale /         90-Day             Sale /         90-Day
    Disposition       Lookback        Disposition      Lookback         Disposition      Lookback
       Date             Value            Date            Value             Date            Value
    2/20/2018           $55.28         3/21/2018          $66.17        4/20/2018          $68.37
    2/21/2018           $55.98         3/22/2018          $66.34        4/23/2018          $68.46
    2/22/2018           $56.19         3/23/2018          $66.42        4/24/2018          $68.52
    2/23/2018           $56.39         3/26/2018          $66.57        4/25/2018          $68.60
    2/26/2018           $56.97         3/27/2018          $66.66        4/26/2018          $68.67
    2/27/2018           $57.68         3/28/2018          $66.70        4/27/2018          $68.72
    2/28/2018           $58.52         3/29/2018          $66.77        4/30/2018          $68.78
     3/1/2018           $59.36          4/2/2018          $66.85         5/1/2018          $68.84
     3/2/2018           $60.25          4/3/2018          $66.93         5/2/2018          $68.90
     3/5/2018           $61.13          4/4/2018          $67.04         5/3/2018          $68.94
     3/6/2018           $61.93          4/5/2018          $67.21         5/4/2018          $69.01
     3/7/2018           $62.54          4/6/2018          $67.31         5/7/2018          $69.10
     3/8/2018           $63.14          4/9/2018          $67.36         5/8/2018          $69.18
     3/9/2018           $63.63         4/10/2018          $67.42         5/9/2018          $69.26
    3/12/2018           $64.04         4/11/2018          $67.47        5/10/2018          $69.47
    3/13/2018           $64.46         4/12/2018          $67.57        5/11/2018          $69.68
    3/14/2018           $64.78         4/13/2018          $67.68        5/14/2018          $69.86
    3/15/2018           $65.12         4/16/2018          $67.77        5/15/2018          $70.04
    3/16/2018           $65.44         4/17/2018          $67.92        5/16/2018          $70.21
    3/19/2018           $65.66         4/18/2018          $68.07        5/17/2018          $70.39
    3/20/2018           $65.96         4/19/2018          $68.23

Call Option Recognized Loss Calculations:2 For each Ubiquiti Call Option purchased or
otherwise acquired during the Settlement Class Period, the Recognized Loss Amount per Call
Option shall be calculated as follows:
       i.         For each Call Option not held at the opening of trading on at least one of the
                  Corrective Disclosure Dates as defined above, the Recognized Loss Amount per
                  Call Option is $0.00.
      ii.         For each Call Option held at the opening of trading on one or more of the Corrective
                  Disclosure Dates as defined above,



2
  Exchange-traded options are traded in units called “contracts” which entitle the holder to buy (in
the case of a call) or sell (in the case of a put) 100 shares of the underlying security, which in this
case is Ubiquiti Common Stock.

      Questions? Go to www.UbiquitiNetworksSecuritiesLitigation.com or call 1-844-924-0858
                                            15
           Case 1:18-cv-01620-VM Document 45-1 Filed 02/14/20 Page 23 of 56



                a.     that was subsequently sold during the Settlement Class Period, the
                       Recognized Loss Amount per Call Option is the purchase price minus the
                       sale price.
                b.     that was subsequently exercised during the Settlement Class Period, the
                       Recognized Loss Amount per Call Option is the purchase price minus the
                       intrinsic value of the option on the date of exercise, where the intrinsic value
                       shall be the greater of: (i) $0.00 or (ii) the closing price of Ubiquiti Common
                       Stock on the date of exercise minus the strike price of the option.
                c.     that expired unexercised during the Settlement Class Period, the
                       Recognized Loss Amount per Call Option is equal to the purchase price.
                d.     that was still held as of February 20, 2018, the Recognized Loss Amount per
                       Call Option is the purchase price minus the intrinsic value of the option as of
                       the close of trading on February 20, 2018, where the intrinsic value shall be
                       the greater of: (i) $0.00 or (ii) $55.28 minus the strike price of the option.
No Recognized Claim shall be calculated based upon purchase or acquisition of any Ubiquiti Call
Option that had been previously sold or written.
Put Option Recognized Loss Calculations: For each Ubiquiti Put Option sold during the
Settlement Class Period, the Recognized Loss Amount per Put Option shall be calculated as follows:
      i.        For each Put Option not open (i.e., not outstanding) at the opening of trading on at
                least one of the Corrective Disclosure Dates as defined above, the Recognized Loss
                Amount per Put Option is $0.00.
     ii.        For each Put Option open (i.e., outstanding) at the opening of trading on one or
                more of the Corrective Disclosure Dates as defined above,
                a.     that was subsequently purchased during the Settlement Class Period, the
                       Recognized Loss Amount per Put Option is the purchase price minus the
                       sale price.
                b.     that was subsequently exercised (i.e., assigned) during the Settlement
                       Class Period, the Recognized Loss Amount per Put Option is the intrinsic
                       value of the Put Option on the date of exercise minus the sale price, where
                       the intrinsic value shall be the greater of: (i) $0.00 or (ii) the strike price
                       of the option minus the closing price of Ubiquiti Common Stock on the
                       date of exercise.
                c.     that expired unexercised during the Settlement Class Period, the
                       Recognized Loss Amount per Put Option $0.00.
                d.     that was still open (i.e., outstanding) as of February 20, 2018, the
                       Recognized Loss Amount per Put Option is the intrinsic value of the option
                       as of the close of trading on February 20, 2018 minus the sale price, where
                       the intrinsic value shall be the greater of: (i) $0.00 or (ii) the strike price of
                       the option minus $55.28.
No Recognized Claim shall be calculated based upon the sale or writing of any Ubiquiti Put Option
that had been previously purchased or acquired.


     Questions? Go to www.UbiquitiNetworksSecuritiesLitigation.com or call 1-844-924-0858
                                           16
        Case 1:18-cv-01620-VM Document 45-1 Filed 02/14/20 Page 24 of 56



                   INSTRUCTIONS APPLICABLE TO ALL CLAIMANTS

The payment you receive will reflect your proportionate share of the Net Settlement Fund. Such
payment will depend on the number of eligible securities that participate in the Settlement, and
when those securities were purchased and sold. The number of claimants who send in claims varies
widely from case to case.
A purchase or sale of Ubiquiti Securities shall be deemed to have occurred on the “contract” or
“trade” date as opposed to the “settlement” or “payment” date.
Acquisition by Gift, Inheritance, or Operation of Law: If a Settlement Class Member acquired
Ubiquiti Securities during the Settlement Class Period by way of gift, inheritance or operation of
law, such a claim will be computed by using the date and price of the original purchase and not
the date and price of transfer. To the extent that Ubiquiti Securities were originally purchased prior
to commencement of the Settlement Class Period, the Recognized Loss for that acquisition shall
be deemed to be zero ($0.00).
Notwithstanding any of the above, receipt of Ubiquiti Securities during the Settlement Class Period
in exchange for securities of any other corporation or entity shall not be deemed a purchase or sale
of Ubiquiti Securities.
The first-in-first-out (“FIFO”) basis will be applied to purchases and sales. Sales will be matched
in chronological order, by trade date, first against Ubiquiti Securities held as of the close of trading
on May 8, 2013 (the last day before the Settlement Class Period begins) and then against the
purchases of Ubiquiti Securities during the Settlement Class Period.
The date of covering a “short sale” is deemed to be the date of purchase of securities. The date of
a “short sale” is deemed to be the date of sale of securities. In accordance with the Plan of
Allocation, however, the Recognized Loss on “short sales” is zero. In the event that a claimant has
an opening short position in Ubiquiti Securities, the earliest Settlement Class Period purchases
shall be matched against such opening short position and not be entitled to a recovery until that
short position is fully covered.
Cumulative payments of all claims associated with Call Options and Put Options will be limited
to 1.5% of the Net Settlement Fund. Thus, if the cumulative Recognized Loss amounts for Call
and Put Option claims exceeds 1.5% of all Recognized Losses, then the Recognized Loss for Call
and Put Option claims will be reduced proportionately until they collectively equal 1.5% of all
Recognized Losses. In the unlikely event that the Net Settlement Fund, allocated as such, is
sufficient to pay 100% of the Ubiquiti Common Stock claims, any excess amount will be used to
pay the balance on the remaining Call and Put Option claims.

If a Settlement Class Member has “written” Call Options, thereby having a short position in the
Call Options, the date of covering such a written position is deemed to be the date of purchase or
acquisition of the Call Option. The date on which the Call Option was written is deemed to be the
date of sale of the Call Option. In accordance with the Plan of Allocation, however, the Recognized
Loss Amount on “written” Call Options is zero. In the event that a Claimant has an opening written
position in Call Options, the earliest purchases or acquisitions of like Call Options during the
Settlement Class Period shall be matched against such opening written position, and not be entitled
to a recovery, until that written position is fully covered.



     Questions? Go to www.UbiquitiNetworksSecuritiesLitigation.com or call 1-844-924-0858
                                           17
        Case 1:18-cv-01620-VM Document 45-1 Filed 02/14/20 Page 25 of 56



If a Settlement Class Member has purchased or acquired Put Options, thereby having a long
position in the Put Options, the date of purchase/acquisition is deemed to be the date of
purchase/acquisition of the Put Option. The date on which the Put Option was sold, exercised, or
expired is deemed to be the date of sale of the Put Option. In accordance with the Plan of
Allocation, however, the Recognized Loss Amount on purchased/acquired Put Options is zero. In
the event that a Claimant has an opening long position in Put Options, the earliest sales or
dispositions of like Put Options during the Settlement Class Period shall be matched against such
opening position, and not be entitled to a recovery, until that long position is fully covered.
With respect to Ubiquiti Common Stock purchased through the exercise of a Ubiquiti Call or Put
Option,3 the purchase date of the Common Stock is the exercise date of the option and the purchase
price is the closing price of Ubiquiti Common Stock on the exercise date. Any Recognized Loss
arising from purchases of Ubiquiti Common Stock acquired during the Settlement Class Period
through the exercise of an option on Ubiquiti Common Stock shall be computed as provided for
other purchases of Ubiquiti Common Stock in the Plan of Allocation.
Payment according to the Plan of Allocation will be deemed conclusive against all Authorized
Claimants. A Recognized Loss will be calculated as defined herein and cannot be less than zero.
The Claims Administrator shall allocate to each Authorized Claimant a pro rata share of the Net
Settlement Fund based on his, her, or its Recognized Loss as compared to the total Recognized
Losses of all Authorized Claimants. No distribution will be made to Authorized Claimants who
would otherwise receive a distribution of less than $10.00.
Settlement Class Members who do not submit acceptable Proofs of Claim will not share in the
Settlement proceeds. The Settlement Stipulation and the Order and Final Judgment dismissing this
Action will nevertheless bind Settlement Class Members who do not submit a request for exclusion
or submit an acceptable Proof of Claim.
Please contact the Claims Administrator or Lead Counsel if you disagree with any determinations
made by the Claims Administrator regarding your Proof of Claim. If you are unsatisfied with the
determinations, you may ask the Court, which retains jurisdiction over all Settlement Class Members
and the claims-administration process, to decide the issue by submitting a written request.
Defendants, their respective counsel, and all other Released Persons will have no responsibility or
liability whatsoever for the investment of the Settlement Fund, the distribution of the Net
Settlement Fund, the Plan of Allocation, or the payment of any claim. Lead Plaintiff and Lead
Counsel likewise will have no liability for their reasonable efforts to execute, administer, and
distribute the Settlement.
Distributions will be made to Authorized Claimants after all claims have been processed and after
the Court has finally approved the Settlement. If any funds remain in the Net Settlement Fund by
reason of uncashed distribution checks or otherwise, then, after the Claims Administrator has made
reasonable and diligent efforts to have Settlement Class Members who are entitled to participate
in the distribution of the Net Settlement Fund cash their distributions, any balance remaining in
the Net Settlement Fund after at least six (6) months after the initial distribution of such funds will
be used in the following fashion: (a) first, to pay any amounts mistakenly omitted from the initial

3
 Including (1) purchases of Ubiquiti Common Stock as the result of the exercise of a call option,
and (2) purchases of Ubiquiti Common Stock by the seller of a put option as a result of the buyer
of such put option exercising that put option.

     Questions? Go to www.UbiquitiNetworksSecuritiesLitigation.com or call 1-844-924-0858
                                           18
       Case 1:18-cv-01620-VM Document 45-1 Filed 02/14/20 Page 26 of 56



disbursement; (b) second, to pay any additional settlement administration fees, costs, and
expenses, including those of Lead Counsel as may be approved by the Court; and (c) finally, to
make a second distribution to claimants who cashed their checks from the initial distribution and
who would receive at least $10.00, after payment of the estimated costs, expenses, or fees to be
incurred in administering the Net Settlement Fund and in making this second distribution, if such
second distribution is economically feasible.

      SPECIAL NOTICE TO SECURITIES BROKERS AND OTHER NOMINEES

If, between May 9, 2013 and February 19, 2018, both dates inclusive, you purchased, otherwise
acquired, or sold Ubiquiti Securities for the beneficial interest of a person or organization other
than yourself, the Court has directed that, WITHIN TEN (10) DAYS OF YOUR RECEIPT OF
THIS NOTICE, you either (a) provide to the Claims Administrator the name and last known
address of each person or organization for whom or which you purchased such Ubiquiti Securities
during such time period (you may be reimbursed from the Settlement Fund for reasonable costs to
provide the names and addresses to the Claims Administrator, not to exceed $0.10 per name and
address) or (b) request additional copies of this Notice and the Proof of Claim form, which will be
provided to you free of charge, and within ten (10) days mail the Notice and Proof of Claim form
directly to the beneficial owners of the Ubiquiti Securities (you may be reimbursed from the
Settlement Fund of your reasonable out-of-pocket expenses, up to $0.70 per notice). If you choose
to follow alternative procedure (b), the Court has directed that, upon such mailing, you send a
statement to the Claims Administrator confirming that the mailing was made as directed. Those
expenses will be paid upon request and submission of appropriate supporting documentation. All
communications regarding the foregoing should be addressed to the Claims Administrator at the
address listed on page 3 above.


DATED: DECEMBER 11, 2019                     __________________________________________
                                             BY ORDER OF THE UNITED STATES
                                             DISTRICT COURT FOR THE SOUTHERN
                                             DISTRICT OF NEW YORK




     Questions? Go to www.UbiquitiNetworksSecuritiesLitigation.com or call 1-844-924-0858
                                           19
           Case 1:18-cv-01620-VM Document 45-1 Filed 02/14/20 Page 27 of 56



PROOF OF CLAIM
AND RELEASE
Deadline for Submission: Postmarked or submitted online no later than April 3, 2020

In re Ubiquiti Networks, Inc. Securities Litigation
c/o JND Legal Administration
PO Box 91335
Seattle, WA 98111

Telephone: 1-844-924-0858
info@UbiquitiNetworksSecuritiesLitigation.com
www.UbiquitiNetworksSecuritiesLitigation.com



CONTENTS
       CLAIMANT’S STATEMENT
03
       PART I –
05                 CLAIMANT INFORMATION

       PART II –
06                 SCHEDULE OF TRANSACTIONS IN UBIQUITI COMMON STOCK

       PART III – SCHEDULE OF TRANSACTIONS IN UBIQUITI CALL OPTIONS
07
       PART IV – SCHEDULE OF TRANSACTIONS IN UBIQUITI PUT OPTIONS
09
       PART V –
11                 CERTIFICATION


12     REMINDER CHECKLIST




           Questions? Go to www.UbiquitiNetworksSecuritiesLitigation.com or call 1-844-924-0858
              Case 1:18-cv-01620-VM Document 45-1 Filed 02/14/20 Page 28 of 56
IF YOU PURCHASED OR OTHERWISE ACQUIRED DEFENDANT UBIQUITI NETWORKS,
INC., (N/K/A UBIQUITI INC.) (“UBIQUITI”), SECURITIES DURING THE PERIOD
BETWEEN MAY 9, 2013 AND FEBRUARY 19, 2018, BOTH DATES INCLUSIVE, (THE
“CLASS PERIOD”), YOU ARE A “SETTLEMENT CLASS MEMBER” AND YOU MAY BE
ENTITLED TO SHARE IN THE SETTLEMENT PROCEEDS. (EXCLUDED FROM THE
SETTLEMENT CLASS ARE: (I) DEFENDANTS, ALL CURRENT AND FORMER
DIRECTORS AND OFFICERS OF UBIQUITI DURING THE CLASS PERIOD, AND ANY
FAMILY MEMBER, TRUST, COMPANY, ENTITY OR AFFILIATE CONTROLLED OR
OWNED BY ANY OF THE EXCLUDED PERSONS AND ENTITIES REFERENCED ABOVE;
(II) OPT-OUTS; AND (III) PERSONS WHO HAVE NO COMPENSABLE DAMAGES.)


IF YOU ARE A SETTLEMENT CLASS MEMBER, YOU MUST COMPLETE AND SUBMIT
THIS FORM IN ORDER TO BE ELIGIBLE FOR ANY SETTLEMENT BENEFITS.

YOU MUST COMPLETE AND SIGN THIS PROOF OF CLAIM AND RELEASE FORM
(“PROOF OF CLAIM AND RELEASE FORM”) AND MAIL IT BY FIRST CLASS MAIL,
POSTMARKED OR SUBMITTED ONLINE NO LATER THAN APRIL 3, 2020, TO THE
CLAIMS ADMINISTRATOR, AT THE FOLLOWING ADDRESS:

In re Ubiquiti Networks, Inc. Securities Litigation
c/o JND Legal Administration
PO Box 91335
Seattle, WA 98111
Telephone: 1-844-924-0858
info@UbiquitiNetworksSecuritiesLitigation.com
www.UbiquitiNetworksSecuritiesLitigation.com

YOUR FAILURE TO SUBMIT YOUR CLAIM BY APRIL 3, 2020 WILL SUBJECT YOUR
CLAIM TO REJECTION AND PRECLUDE YOU FROM RECEIVING ANY MONEY IN
CONNECTION WITH THE SETTLEMENT OF THE ACTIONS. DO NOT MAIL OR DELIVER
YOUR CLAIM TO THE COURT OR TO ANY OF THE PARTIES OR THEIR COUNSEL AS
ANY SUCH CLAIM WILL BE DEEMED NOT TO HAVE BEEN SUBMITTED. SUBMIT YOUR
CLAIM ONLY TO THE CLAIMS ADMINISTRATOR. IF YOU ARE A SETTLEMENT CLASS
MEMBER AND DO NOT SUBMIT A PROPER PROOF OF CLAIM AND RELEASE FORM,
YOU WILL NOT SHARE IN THE SETTLEMENT BUT YOU NEVERTHELESS WILL BE
BOUND BY THE ORDER AND FINAL JUDGMENT OF THE COURT UNLESS YOU
EXCLUDE YOURSELF.

SUBMISSION OF A PROOF OF CLAIM DOES NOT ASSURE THAT YOU WILL SHARE IN
THE PROCEEDS OF THE SETTLEMENT.




Questions? Go to www.UbiquitiNetworksSecuritiesLitigation.com or call 1-844-924-0858   Page 2
              Case 1:18-cv-01620-VM Document 45-1 Filed 02/14/20 Page 29 of 56

                      CLAIMANT’S STATEMENT
        1.      I (we) purchased or otherwise acquired Ubiquiti Networks, Inc., (n/k/a Ubiquiti Inc.) (“Ubiquiti”)
securities during the Settlement Class Period. (Do not submit this Proof of Claim and Release Form if you did
not purchase or otherwise acquire Ubiquiti Securities during the Settlement Class Period.)

        2.       By submitting this Proof of Claim and Release Form, I (we) state that I (we) believe in good
faith that I am (we are) a Settlement Class Member(s) as defined above and in the Notice of Proposed
Settlement of Class Actions, Motion for Attorneys’ Fees and Expenses, and Settlement Fairness Hearing (the
“Notice”), or am (are) acting for such person(s); that I am (we are) not a Defendant in the Actions or anyone
excluded from the Settlement Class; that I (we) have read and understand the Notice; that I (we) believe that
I am (we are) entitled to receive a share of the Net Settlement Fund, as defined in the Notice; that I (we) elect
to participate in the proposed Settlement described in the Notice; and that I (we) have not filed a request for
exclusion. (If you are acting in a representative capacity on behalf of a Settlement Class Member [e.g., as an
executor, administrator, trustee, or other representative], you must submit evidence of your current authority
to act on behalf of that Settlement Class Member. Such evidence would include, for example, letters
testamentary, letters of administration, or a copy of the trust documents.)

        3.      I (we) consent to the jurisdiction of the Court with respect to all questions concerning the validity
of this Proof of Claim and Release Form. I (we) understand and agree that my (our) claim may be subject to
investigation and discovery under the Federal Rules of Civil Procedure, provided that such investigation and
discovery shall be limited to my (our) status as a Settlement Class Member(s) and the validity and amount of
my (our) claim. No discovery shall be allowed on the merits of the Actions or Settlement in connection with
processing of the Proof of Claim and Release Form.

        4.      I (we) have set forth where requested below all relevant information with respect to each
purchase or acquisition of Ubiquiti Securities during the Settlement Class Period, and each sale, if any, of
such securities. I (we) agree to furnish additional information to the Claims Administrator to support this claim
if requested to do so.

       5.     I (we) have enclosed photocopies of the stockbroker’s confirmation slips, stockbroker’s
statements, or other documents evidencing each purchase/acquisition and sale of Ubiquiti Securities listed
below in support of my (our) claim. (IF ANY SUCH DOCUMENTS ARE NOT IN YOUR POSSESSION,
PLEASE OBTAIN A COPY OR EQUIVALENT DOCUMENTS FROM YOUR BROKER OR TAX ADVISOR
BECAUSE THESE DOCUMENTS ARE NECESSARY TO PROVE AND PROCESS YOUR CLAIM.)

        6.      I (we) understand that the information contained in this Proof of Claim and Release Form is
subject to such verification as the Claims Administrator may request or as the Court may direct, and I (we)
agree to cooperate in any such verification. (The information requested herein is designed to provide the
minimum amount of information necessary to process most simple claims. The Claims Administrator may
request additional information as required to efficiently and reliably calculate your Recognized Loss. In some
cases, the Claims Administrator may condition acceptance of the claim based upon the production of
additional information, including, where applicable, information concerning transactions in any derivatives
securities such as options.)




Questions? Go to www.UbiquitiNetworksSecuritiesLitigation.com or call 1-844-924-0858                         Page 3
              Case 1:18-cv-01620-VM Document 45-1 Filed 02/14/20 Page 30 of 56
          7.       Upon the Effective Date (as defined in the Settlement Stipulation), I (we) agree and
acknowledge that my (our) signature(s) hereto shall effect and constitute a full and final release,
relinquishment and discharge by me (us) and my (our) successors and assigns in any capacity (or, if I am
(we are) submitting this Proof of Claim and Release Form on behalf of a corporation, a partnership, estate or
one or more other persons, by it, him, her or them, and by its, his, her or their successors and assigns in any
capacity) of each of the “Released Persons” of all “Released Claims,” as those terms are defined in the
Settlement Stipulation. I (we) further agree and acknowledge that I (we) and anyone claiming through or on
my behalf (or, if I am (we are) submitting this Proof of Claim and Release Form on behalf of a corporation, a
partnership, estate or one or more other persons, by it, him, her, or them and anyone claiming through or on
its, his, her, or their behalf), will be permanently and forever barred and enjoined from commencing, instituting,
prosecuting or continuing to prosecute, in any capacity, any action or other proceeding in any court of law or
equity, arbitration tribunal, administrative forum, or any other forum asserting the Released Claims against
any of the Released Persons.

        8.     Upon the Effective Date, I (we) agree and acknowledge that my (our) signature(s) hereto shall
effect and constitute a covenant by me (us) and anyone claiming through or on my behalf (or, if I am (we are)
submitting this Proof of Claim and Release Form on behalf of a corporation, a partnership, estate or one or
more other persons, by it, him, her or them, and anyone claiming through or on its, his, her, or their behalf) to
permanently refrain from instituting, commencing or prosecuting in any capacity any Released Claims against
any of the Released Persons.

       9.      “Effective Date” has the meaning laid out in the Settlement Stipulation.

       10.     “Released Persons” has the meaning laid out in the Settlement Stipulation.

       11.     “Released Claims” has the meaning laid out in the Settlement Stipulation.

       12.     “Unknown Claims” has the meaning laid out in the Settlement Stipulation.

       13.     I (We) acknowledge that the inclusion of “Unknown Claims” in the definition of claims released
pursuant to the Settlement Stipulation was separately bargained for and is a material element of the
Settlement of which this release is a part.

        14.     NOTICE REGARDING ELECTRONIC FILES: Certain claimants with large numbers of
transactions may request, or may be requested, to submit information regarding their transactions in electronic
files. All Claimants MUST submit a manually signed paper Proof of Claim and Release Form listing all their
transactions whether or not they also submit electronic copies. If you wish to file your claim electronically, you
must contact the Claims Administrator at 1-844-924-0858 or visit their website at
www.UbiquitiNetworksSecuritiesLitigation.com to obtain the required file layout. No electronic files will be
considered to have been properly submitted unless the Claims Administrator issues to the Claimant a written
acknowledgment of receipt and acceptance of electronically submitted data.




Questions? Go to www.UbiquitiNetworksSecuritiesLitigation.com or call 1-844-924-0858                       Page 4
               Case 1:18-cv-01620-VM Document 45-1 Filed 02/14/20 Page 31 of 56

           PART I – CLAIMANT INFORMATION
Name:



Address:




City:                                                     State:                         ZIP:



Foreign Province:                                         Foreign Country:



Day Phone:                                                Evening Phone:
              ―              ―                                           ―               ―

Email:



                                                          Taxpayer Identification Number
Social Security Number (for individuals):                 (for estates, trusts, corporations, etc.):
                                                     OR




Questions? Go to www.UbiquitiNetworksSecuritiesLitigation.com or call 1-844-924-0858                   Page 5
              Case 1:18-cv-01620-VM Document 45-1 Filed 02/14/20 Page 32 of 56
PART II – SCHEDULE OF TRANSACTIONS
    IN UBIQUITI COMMON STOCK
 A. Beginning Holdings:
 State the total number of shares of Ubiquiti Common Stock held at the close of
 trading on May 8, 2013 (must be documented). If none, write “zero” or “0.”

 B. Purchases/Acquisitions:
 Separately list each and every purchase or acquisition of Ubiquiti Common Stock from May 9, 2013
 through May 17, 2018, both dates inclusive, and provide the following information (must be documented)
 (Please note, purchases/acquisitions during the period from February 20, 2018 through May 17, 2018,
 will be used to balance your claim only):
        Trade Date                                                                            Total Cost
                               Number of Shares
  (List Chronologically)                                    Price per Share            (Excluding Commissions,
                              Purchased/Acquired
    (Month/Day/Year)                                                                       Taxes, and Fees)
         /    /                                         $                         $

         /    /                                         $                         $

         /    /                                         $                         $
         /    /                                         $                         $
         /    /                                         $                         $

         /    /                                         $                         $
 C. Sales:
 Separately list each and every sale of Ubiquiti Common Stock from May 9, 2013 through May 17, 2018,
 both dates inclusive, and provide the following information (must be documented):
        Trade Date                                                                         Amount Received
  (List Chronologically)     Number of Shares Sold          Price per Share            (Excluding Commissions,
    (Month/Day/Year)                                                                       Taxes, and Fees)
         /    /                                         $                         $
         /    /                                         $                         $

         /    /                                         $                         $
         /    /                                         $                         $

         /    /                                         $                         $

         /    /                                         $                         $
 D. Ending Holdings:
 State the total number of shares of Ubiquiti common stock held at the close of
 trading on May 17, 2018, (must be documented). If none, write “zero” or “0.”


If additional space is needed to list your transactions/holdings, attach separate numbered sheets,
giving all required information, substantially in the same format, and print your name and Social
Security or Taxpayer Identification number at the top of each sheet.




Questions? Go to www.UbiquitiNetworksSecuritiesLitigation.com or call 1-844-924-0858                      Page 6
               Case 1:18-cv-01620-VM Document 45-1 Filed 02/14/20 Page 33 of 56
PART III – SCHEDULE OF TRANSACTIONS
       IN UBIQUITI CALL OPTIONS
 A. Beginning Holdings – Separately list all positions in Ubiquiti Call Options in which you                     IF NONE,
    had an open interest as of the close of trading on May 8, 2013 (must be documented).                       CHECK HERE
                                                                                                                    
                                   Expiration Date of Call          Number of Call Option
       Strike Price of                                                                            Insert an “E” if Exercised
                                      Option Contract               Contracts in Which You
    Call Option Contract                                                                           Insert an “X” if Expired
                                     (Month/Day/Year)                Had an Open Interest
$                                           /      /
$                                           /      /

$                                           /      /

$                                           /      /

$                                           /      /
$                                           /      /
 B. Purchases/Acquisitions:
 Separately list each and every purchase/acquisition of Ubiquiti Call Options from after the opening of trading
 on May 9, 2013 through and including the close of trading on February 19, 2018 (must be documented):
                                                                               Total Purchase/     Insert an “E”
Date of Purchase/                   Expiration      Number
                                                                Purchase/        Acquisition        if Exercised   Exercise
   Acquisition      Strike Price    Date of Call     of Call
                                                                Acquisition    Price (excluding    Insert an “A”     Date
      (List            of Call         Option       Options
                                                                 Price Per          taxes,          if Assigned     (Month/
 Chronologically)     Option          (Month/      Purchased/
                                                                Call Option     commissions,       Insert an “X”   Day/Year)
(Month/Day/Year)                     Day/Year)      Acquired
                                                                                   and fees)          if Expired
       /   /        $                  /   /                    $              $                                     /    /

       /   /        $                  /   /                    $              $                                     /    /

       /   /        $                  /   /                    $              $                                     /    /

       /   /        $                  /   /                    $              $                                     /    /

       /   /        $                  /   /                    $              $                                     /    /

       /   /        $                  /   /                    $              $                                     /    /


If additional space is needed to list your transactions/holdings, attach separate numbered sheets,
giving all required information, substantially in the same format, and print your name and Social
Security or Taxpayer Identification number at the top of each sheet.




Questions? Go to www.UbiquitiNetworksSecuritiesLitigation.com or call 1-844-924-0858                                     Page 7
                Case 1:18-cv-01620-VM Document 45-1 Filed 02/14/20 Page 34 of 56
PART III – SCHEDULE OF TRANSACTIONS
       IN UBIQUITI CALL OPTIONS
 C. Sales:
 Separately list each and every sale/disposition of Ubiquiti Call Options from after the opening of trading
 on May 9, 2013, through and including the close of trading on February 19, 2018 (must be documented):
    Date of Sale                                                                                Total Sale Price
                                         Expiration Date        Number of
       (List          Strike Price of                                         Sale Price Per   (excluding taxes,
                                          of Call Option       Call Options
  Chronologically)     Call Option                                             Call Option       commissions,
                                        (Month/Day/Year)           Sold
 (Month/Day/Year)                                                                                  and fees)
       /    /         $                      /    /                           $                $

       /    /         $                      /    /                           $                $

       /    /         $                      /    /                           $                $

       /    /         $                      /    /                           $                $

       /    /         $                      /    /                           $                $

       /    /         $                      /    /                           $                $

 D. Ending Holdings:                                                                                 IF NONE,
                                                                                                   CHECK HERE
 Separately list all positions in Ubiquiti Call Options in which you had an open interest as of
 the close of trading on February 19, 2018 (must be documented).                                        
           Strike Price of               Expiration Date of Call Option       Number of Call Option Contracts in
            Call Option                        (Month/Day/Year)                Which You Had an Open Interest

$                                                     /    /

$                                                     /    /
$                                                     /    /

$                                                     /    /
$                                                     /    /
$                                                     /    /

If additional space is needed to list your transactions/holdings, attach separate numbered sheets,
giving all required information, substantially in the same format, and print your name and Social
Security or Taxpayer Identification number at the top of each sheet.




Questions? Go to www.UbiquitiNetworksSecuritiesLitigation.com or call 1-844-924-0858                      Page 8
               Case 1:18-cv-01620-VM Document 45-1 Filed 02/14/20 Page 35 of 56
PART IV – SCHEDULE OF TRANSACTIONS
       IN UBIQUITI PUT OPTIONS
 A. Beginning Holdings – Separately list all positions in Ubiquiti Put Options in which you                        IF NONE,
    had an open interest as of the close of trading on May 8, 2013 (must be documented).                         CHECK HERE
                                                                                                                       
                                    Expiration Date                   Number of Put Option
      Strike Price of                                                                                Insert an “A” if Assigned
                                     of Put Option                   Contracts in Which You
       Put Option                                                                                     Insert an “X” if Expired
                                   (Month/Day/Year)                   Had an Open Interest

$                                         /      /

$                                         /      /

$                                         /      /

$                                         /      /

$                                         /      /
$                                         /      /
 B. Sales (Writing):
 Separately list each and every sale (writing) of Ubiquiti Put Options from after the opening of trading on
 May 9, 2013, through and including the close of trading on February 19, 2018 (must be documented):
                                                                                                     Insert an “A”
   Date of Sale                     Expiration        Number                      Total Sale Price
                                                                                                      if Assigned      Exercise
  (Writing) (List   Strike Price   Date of Put         of Put        Sale Price     (excluding
                                                                                                     Insert an “E”       Date
 Chronologically)      of Put        Option           Options         Per Put          taxes,
                                                                                                      if Exercised   (Month/Day/
   (Month/Day/        Option       (Month/Day           Sold          Option       commissions,
                                                                                                     Insert an “X”      Year)
      Year)                           /Year)         (Written)                       and fees)
                                                                                                        if Expired
      /    /        $                 /   /                      $                $                                     /    /

      /    /        $                 /   /                      $                $                                     /    /

      /    /        $                 /   /                      $                $                                     /    /

      /    /        $                 /   /                      $                $                                     /    /

      /    /        $                 /   /                      $                $                                     /    /

      /    /        $                 /   /                      $                $                                     /    /


If additional space is needed to list your transactions/holdings, attach separate numbered sheets,
giving all required information, substantially in the same format, and print your name and Social
Security or Taxpayer Identification number at the top of each sheet.




Questions? Go to www.UbiquitiNetworksSecuritiesLitigation.com or call 1-844-924-0858                                        Page 9
                Case 1:18-cv-01620-VM Document 45-1 Filed 02/14/20 Page 36 of 56

PART IV – SCHEDULE OF TRANSACTIONS
       IN UBIQUITI PUT OPTIONS
 C. Purchases/Acquisitions:
 Separately list each and every purchase/acquisition of Ubiquiti Put Options from after the opening of trading
 on May 9, 2013, through and including the close of trading on February 19, 2018 (must be documented):
Date of Purchase/                                                                             Total Purchase/
                                                               Number of      Purchase/
   Acquisition                           Expiration Date                                     Acquisition Price
                      Strike Price of                          Put Options    Acquisition
      (List                               of Put Option                                      (excluding taxes,
                       Put Option                              Purchased/    Price Per Put
 Chronologically)                       (Month/Day/Year)                                       commissions,
                                                                Acquired        Option
(Month/Day/Year)                                                                                 and fees)
       /    /         $                      /    /                          $               $

       /    /         $                      /    /                          $               $

       /    /         $                      /    /                          $               $

       /    /         $                      /    /                          $               $

       /    /         $                      /    /                          $               $

       /    /         $                      /    /                          $               $

 D. Ending Holdings:                                                                               IF NONE,
                                                                                                 CHECK HERE
 Separately list all positions in Ubiquiti Put Options in which you had an open interest as of
 the close of February 19, 2018 (must be documented).                                                 
                                          Expiration Date of Put Option      Number of Put Option Contracts in
     Strike Price of Put Option
                                                (Month/Day/Year)              Which You Had an Open Interest

$                                                     /    /
$                                                     /    /

$                                                     /    /
$                                                     /    /
$                                                     /    /

$                                                     /    /

If additional space is needed to list your transactions/holdings, attach separate numbered sheets,
giving all required information, substantially in the same format, and print your name and Social
Security or Taxpayer Identification number at the top of each sheet.




Questions? Go to www.UbiquitiNetworksSecuritiesLitigation.com or call 1-844-924-0858                   Page 10
              Case 1:18-cv-01620-VM Document 45-1 Filed 02/14/20 Page 37 of 56
Taxpayer Identification Number
The Claimant Information form above requests a Taxpayer Identification Number. For most individuals, this
is your Social Security Number. The Internal Revenue Service (“I.R.S.”) requires such taxpayer identification
number. If you fail to provide this information, your claim may be rejected.



                      PART V - CERTIFICATION
I (We) submit this Proof of Claim and Release Form under the terms of the Stipulation of Settlement described
in the Notice. I (We) also submit to the jurisdiction of the United States District Court for the Southern District
of New York, with respect to my (our) claim as a Settlement Class Member(s) and for purposes of enforcing
the release and covenant not to sue set forth herein. I (We) further acknowledge that I am (we are) bound by
and subject to the terms of any judgment that may be entered in this Action. I (We) have not submitted any
other claim covering the same purchases/acquisitions or sales of Ubiquiti PLC ADSs during the Settlement
Class Period and know of no other Person having done so on my (our) behalf.

I (We) certify that I am (we are) NOT subject to backup withholding under the provisions of Section 3406
(a)(1)(c) of the Internal Revenue Code because: (a) I am (We are) exempt from backup withholding; or (b) I
(We) have not been notified by the I.R.S. that I am (we are) subject to backup withholding as a result of a
failure to report all interest or dividends; or (c) the I.R.S. has notified me (us) that I am (we are) no longer
subject to backup withholding.

NOTE: If you have been notified by the I.R.S. that you are subject to backup withholding, please strike out
the language that you are not subject to backup withholding in the certification above.

UNDER THE PENALTIES OF PERJURY UNDER THE LAWS OF THE UNITED STATES, I (WE) CERTIFY
THAT ALL OF THE INFORMATION I (WE) PROVIDED ON THIS PROOF OF CLAIM AND RELEASE FORM
IS TRUE, CORRECT AND COMPLETE.

                                                           Signature of Claimant (If this claim is being made
                                                           on behalf of Joint Claimants, then each must sign):



                                                           (Signature)



                                                           (Signature)



                                                           (Capacity of person(s) signing, e.g. beneficial
                                                           purchaser(s), executor, administrator, trustee, etc.)

                                                            Check here if proof of authority to file is enclosed.
                                                               (See Item 2 under Claimant’s Statement)



                                                           Date


Questions? Go to www.UbiquitiNetworksSecuritiesLitigation.com or call 1-844-924-0858                          Page 11
              Case 1:18-cv-01620-VM Document 45-1 Filed 02/14/20 Page 38 of 56

                        REMINDER CHECKLIST
                  1. Please be sure to sign this Proof of Claim and Release Form on
                     page 11. If this Proof of Claim and Release Form is submitted on
                     behalf of joint claimants, then each claimant must sign.

                  2. Please remember to attach supporting documents. Do NOT send
                     any stock certificates. Keep copies of everything you submit.


                  3. Do NOT use highlighter on the Proof of Claim and Release Form or
                     any supporting documents.

                  4. If you move or change your address, telephone number or email
                     address, please submit the new information to the Claims
                     Administrator, as well as any other information that will assist us in
                     contacting you. NOTE: Failure to submit updated information to the
                     Claims Administrator may result in the Claims Administrator’s
                     inability to contact you regarding issues with your claim or deliver
                     payment to you.



THIS PROOF OF CLAIM AND RELEASE FORM MUST BE SUBMITTED POSTMARKED NO LATER THAN
APRIL 3, 2020 AND MUST BE MAILED TO:

                               In re Ubiquiti Networks, Inc. Securities Litigation
                                         c/o JND Legal Administration
                                                 PO Box 91335
                                               Seattle, WA 98111
                                         Telephone: 1-844-924-0858
                                info@UbiquitiNetworksSecuritiesLitigation.com

A Proof of Claim and Release Form received by the Claims Administrator shall be deemed to have been
submitted when posted, if mailed or submitted online by April 3, 2020 and if a postmark is indicated on the
envelope and it is mailed first class and addressed in accordance with the above instructions. In all other
cases, a Proof of Claim and Release Form shall be deemed to have been submitted when actually received
by the Claims Administrator.

The Claims Administrator will acknowledge receipt of your Proof of Claim and Release Form by mail or email
within 45 days of receipt. Your claim is not deemed filed until you receive such an acknowledgement. If you
do not receive an acknowledgement within 45 days, please contact the Claims Administrator by telephone
toll free at 1-844-924-0858 or by email at info@UbiquitiNetworksSecuritiesLitigation.com.

You should be aware that it will take a significant amount of time to process fully all of the Proof of Claim and
Release Forms and to administer the Settlement. This work will be completed as promptly as time permits,
given the need to investigate and tabulate each Proof of Claim and Release Form. Please notify the Claims
Administrator of any change of address.




Questions? Go to www.UbiquitiNetworksSecuritiesLitigation.com or call 1-844-924-0858                     Page 12
Case 1:18-cv-01620-VM Document 45-1 Filed 02/14/20 Page 39 of 56




      EXHIBIT B
Case 1:18-cv-01620-VM Document   45-1FUNDS
                      EXCHANGE TRADED
  INVESTOR'S BUSINESS DAILY            Filed 02/14/20 Page 40A19
                                                              of 56                                                                                                                                                                                                             WEEK OF JANUARY 6, 2020

  YTD% R Acc 52-wk                                     Div Close Vol% YTD% R Acc 52-wk                                               Div Close Vol%                 $1 -/$. ( )/
  Chg S Dis High Fund                           Symbol Yld PriceChgChg Chg S Dis High Fund
  Exchange Traded Funds continued from previous page                            0.1   54 A-    45.8   IS MSCI Emrg Mkts
                                                                                                                              Symbol Yld PriceChgChg
                                                                                                                                 EEM 2.0 44.93 -0.85 38                      Author and Former Bank Owner
                                                                                                                                                                                  Implores Investors:
                                                                               -0.1   54 A-    60.8   IS MSCI Japan              EWJ 2.0 59.20 -0.66 27
    0.2 9 E         8.6 AdvShr Ranger Eq Bear      HDGE 0.2 5.37 0.02 -73 -0.8        54 B-    34.3   IS MSCI Untd Kingdm       EWU 4.1 33.84 -0.31 -12
                               Leveraged                                       -0.8   54 B     56.2   WT Jpn Hedged               DXJ 2.5 53.37 -0.94 -4

                                                                                                                                                                                 “Make This Particular
    2.1   97 C-    90.8   ProS UltPro QQQ          TQQQ 0.1 88.37 -2.47 38 0.0        53 B-    25.6   JPM BetaBldrs Japan      BBJP 2.3 24.53 -0.26 -36
    0.5   95 B     71.9   ProS UltPro S&P 500      UPRO 0.4 70.34 -1.56 31 0.1        52 B     31.4   IS Curr Hdg MSCI EAFE    HEFA 3.1 30.56 -0.37 113
    0.3   94 B-    67.9   DX LC Bull 3X Shrs       SPXL 0.8 66.28 -1.63 63 -0.4

                                                                                                                                                                                Investment RIGHT NOW!”
                                                                                      49 B+    29.7   Hrtfrd MltiFctr Dev Mkt RODM 2.8 29.24 -0.27 155
    1.5   93 C+   125.9   ProS Ultra QQQ             QLD 0.1 123.66 -2.23 73 -0.3     49 D+    29.2   Schwab Fndmtl Intl LC FNDF 3.2 28.83 -0.38 13
    1.3   92 B-   128.9   ProS UltPro Dow30       UDOW 0.6 125.68 -3.24 27 0.0        48 B     96.3   IS Edge MSCI MinVl Glbl ACWV 2.5 95.84 -0.26 0
   -1.2   90 C-    73.9   DX SC Bull 3X Shrs         TNA 0.4 71.14 -0.95 7 0.6        48 B     46.0   IS FTSE China 25             FXI 2.7 43.91 -0.97 -9
   -1.1   90 B-    87.5   ProS UltPr Rus 2000      URTY 0.2 84.38 -1.05 -20 -0.4      48 B     71.1   VG MSCI Pacifc              VPL 2.9 69.32 -0.91 -4                                              Hi, my name is Darin Garman and like a bat out
    0.3
    0.8
          89 B
          85 C
                  153.6
                   57.0
                          ProS Ultra S&P 500
                          ProS Ultra Dow 30
                                                     SSO 0.5 151.27 -2.28 46 0.3
                                                    DDM 0.6 56.01 -0.94 29 -0.8
                                                                                      46 A-
                                                                                      45 A-
                                                                                               23.0
                                                                                               39.5
                                                                                                      Innovator IBD ETF Ldrs LDRS 1.2 22.59 -0.07 -11
                                                                                                      IS India 50               INDY 0.9 38.30 -0.77 -53                                              of hell I have been racing to tell investors that
   -0.8
   -0.9
          84 C+
          10 D
                   78.3
                   37.5
                          ProS Ultra Rus 2000
                          ProS UltSht Dow 30
                                                   UWM 0.5 76.43 -0.60 -16 -1.3
                                                     DXD 1.7 22.34 0.37 84 -0.6
                                                                                      45 A-
                                                                                      44 D-
                                                                                               29.1
                                                                                               23.0
                                                                                                      IS MSCI Turkey Inve
                                                                                                      IS MSCI Australia
                                                                                                                                 TUR 3.3 26.73 -0.92 97
                                                                                                                                EWA 4.0 22.50 -0.24 -18
                                                                                                                                                                                                      there is an investment RIGHT NOW that will be
    0.7
   -0.5
          10 C+
           9 C-
                   21.3
                   45.1
                          ProS UltSht Russ 2000
                          ProS UltSht S&P 500
                                                   TWM 1.4 12.63 0.09 -4 -0.2
                                                     SDS 1.8 24.74 0.33 27 2.0
                                                                                      44 B     51.0   IS MSCI EAFE Value          EFV 4.6 49.85 -0.60 3                                               an unbelievable financial game changer for them;
                                                                                                                                                                                                      so much so that I am predicting investors that get
                                                                                      44 B     47.4   IS MSCI Mexico           EWW 2.9 45.92 -0.34 4
    1.3    7 C-    80.2   DX SC Bear 3X Shrs          TZA 1.5 35.59 0.48 -19 -2.1     44 A-    65.4   IS MSCI South Korea       EWY 2.1 60.91 -1.26 -24
   -1.2
    1.2
           7D
           7 B-
                   83.6
                   41.7
                          ProS UltP Shrt Dow 30 SDOW 2.2 37.62 0.87 46 1.5
                          ProS UltP Shrt R 2000    SRTY 2.1 18.18 0.23 1 -0.5
                                                                                      44 C
                                                                                      42 B+
                                                                                               35.7
                                                                                               36.5
                                                                                                      IS S&P Latin Am 40
                                                                                                      IS MSCI India
                                                                                                                                   ILF 3.0 34.48 -0.35 -41
                                                                                                                               INDA 1.0 34.98 -0.60 15                                                involved in this investment right now could pos-
   -1.6
   -0.5
           7D
           6 D+
                   50.4
                   33.2
                          ProS UltSht QQQ
                          DX Bear 3X Shrs
                                                      QID 2.6 23.13 0.41 49 -0.2
                                                   SPXS 1.7 13.18 0.29 101 0.0
                                                                                      41 B+
                                                                                      41 C
                                                                                               75.7
                                                                                               48.0
                                                                                                      IS MSCI EAFE Min Vol
                                                                                                      IS MSCI Pac Ex-Japn
                                                                                                                               EFAV 4.2 74.41 -0.44 21
                                                                                                                                 EPP 3.9 46.29 -0.48 11
                                                                                                                                                                                                      sibly see as much financial progress over the
   -0.5    6E      50.2   ProS UltPro Sht SP500    SPXU 2.1 19.92 0.43 77 0.1         37 B+    19.2   Global X SuprDiv          SDIV 8.7 17.71 -0.06 29                                               next 7 years as they have during the last 18 years.
   -2.3    4 C+    73.0   ProS UltPro Shrt QQQ     SQQQ 3.0 21.87 0.57 62 -0.1
                  Sector/Industry                                              -0.2
                                                                                      36 B
                                                                                      36 C
                                                                                               25.4
                                                                                               30.1
                                                                                                      IS MSCI Singapore
                                                                                                      IS MSCI Spain
                                                                                                                                EWS 4.7 24.11 -0.34 1
                                                                                                                                EWP 3.7 28.87 -0.43 37                                                Read that again! You see, during the time I
    0.6   91 B    144.9   VV Semicndctr             SMH 1.5 142.31 -2.37 19
                                                                               -0.1
                                                                               -0.3
                                                                                      33 B
                                                                                      33 B
                                                                                               60.3
                                                                                               27.7
                                                                                                      IS MSCI EM Min Vol
                                                                                                      IS MSCI Indonesia
                                                                                                                              EEMV 2.6 58.63 -0.62 8
                                                                                                                                EIDO 1.8 25.58 -0.36 23              Is it that simple? I Discovered  owned an Iowa bank and was a member of its
    0.2   90 B-   256.3   IS Phlx Sox Smcdct       SOXX 1.2 251.51 -4.78 0
    0.8   86 A-    73.8   Fidelity MSCI Info Tech FTEC 1.3 73.08 -0.71 100
                                                                                1.0   32 A-    27.2   IS MSCI Hong Kong         EWH 2.6 24.58 -0.34 30               This Investment While Owning Board of Directors and Credit Committee I was
                                                                               -0.4   30 B+    35.2   VV Emrg Mkt Bnd          EMLC 6.3 33.87 -0.20 -53                This Iowa Bank and I Am
    0.7
    0.8
          86 B
          85 B+
                   93.4
                  249.4
                          SPDR Technology
                          VG Info Tech
                                                     XLK 1.1 92.34 -1.05 60
                                                     VGT 1.1 246.72 -2.62 235
                                                                                0.1   29 B+    26.8   WT India Earn               EPI 1.2 24.91 -0.37 61             Racing To Get The Word Out!     exposed   to many kinds of investments and found
   -0.8
    5.1
          85 B-
          82 A-
                   43.1
                   51.8
                          VV Jr Gold Mine
                          KS CSI China Internet
                                                   GDXJ 0.4 41.91 -0.48 3
                                                  KWEB 0.1 51.16 -0.56 102
                                                                               -1.2
                                                                                0.6
                                                                                      27 C-
                                                                                      27 C+
                                                                                               37.1
                                                                                               17.2
                                                                                                      IS MSCI Philippines
                                                                                                      VV Vietnam
                                                                                                                               EPHE 0.8 33.92 -0.34 49
                                                                                                                                VNM 0.7 16.09 -0.17 121                                              “THE INVESTMENT!”
   -0.4   82 B-    31.0   VV Gold Miners             GDX 0.7 29.17 -0.18 -7
                                                                                0.2
                                                                               -1.2
                                                                                      25 B
                                                                                      25 E
                                                                                               31.5
                                                                                               35.7
                                                                                                      IS MSCI Malaysia
                                                                                                      IS MSCI Saudia Arab
                                                                                                                               EWM 2.9 28.58 -0.33 -27
                                                                                                                                 KSA 2.2 30.54 -0.80 -16
                                                                                                                                                                         Not surprisingly many investors either want to OR need to make up as
   -0.6
    0.0
          81 C-
          79 E
                   59.1
                   46.2
                          Inv KBW Bank
                          IS DJ US Home Const
                                                  KBWB 2.4 57.89 -0.75 -27
                                                      ITB 0.5 44.44 0.13 14
                                                                                0.7
                                                                               -1.8
                                                                                      22 B
                                                                                      20 D+
                                                                                               24.4
                                                                                               58.3
                                                                                                      IS MSCI Poland
                                                                                                      IS MSCI So Africa
                                                                                                                               EPOL 2.5 21.22 -0.47 31
                                                                                                                                  EZA 4.9 48.15 -1.33 22
                                                                                                                                                                    much financial ground as they can with their investments with the time
    0.2
   -0.1
          78 B
          77 C+
                   52.0
                   31.1
                          ARK Innovation
                          SPDR Financial
                                                   ARKK .. 50.13 -0.37 32
                                                      XLF 1.9 30.75 -0.33 30
                                                                               -0.4   17 C-    20.8   ProS Short MSCI Emrg       EUM 1.4 17.00 0.29 -65             left to them. This is why I have been ranting like a mad man to anyone
    1.4
   -1.8
          76 C+
          76 D+
                  237.3
                   98.8
                          IS Expnd Tech Softwr
                          SPDR S&P Biotech
                                                      IGV 0.1 236.39 -0.86 -10
                                                      XBI 0.0 93.36 -1.32 13
                                                                                1.6   12 B-    47.9   IS MSCI Chile Index
                                                                                                           Leveraged
                                                                                                                                 ECH 2.4 33.87 -0.23 -32
                                                                                                                                                                    that will listen, “If you want to make as much financial progress as
   -0.1   76 C+    76.9   VG Financials              VFH 2.2 76.19 -0.74 -19
                                                                                3.4
                                                                                1.7
                                                                                      92 B
                                                                                      85 A-
                                                                                               41.6
                                                                                               27.6
                                                                                                      DX Brazil Bull 3X
                                                                                                      Dx CSI 300 Chn A 2X
                                                                                                                                BRZU
                                                                                                                                CHAU
                                                                                                                                        0.9
                                                                                                                                        0.6
                                                                                                                                                40.13
                                                                                                                                                24.82
                                                                                                                                                        -0.98 -26
                                                                                                                                                        -0.62 92
                                                                                                                                                                    possible over the next 7—10 years this investment NEEDS TO BE
    0.5
    0.3
          72 B+
          72 A-
                   54.4
                   22.4
                          Comm Srv SelSec SPDR
                          GX Robo & Artfl Itel
                                                     XLC 0.8 53.91 -0.35 -21
                                                   BOTZ 1.8 21.93 -0.32 5
                                                                                1.8   79 B+    26.9   DX FTSE China Bul 3X       YINN   1.3     22.51   -1.47 105   YOUR ‘GO TO’ INVESTMENT!” I am predicting even better
                                                                               -2.4    8E      72.3   DX FTSE China Bear 3X     YANG    1.6     38.07    2.29 26
   -0.7
   -1.8
          71 B
          71 C
                   85.0
                  123.7
                          FrstTr Health AlphDx
                          IS Nasdaq Biotech
                                                     FXH .. 83.62 -0.58 46
                                                      IBB 0.2 118.36 -1.53 122                  Bond/Income                                                         financial gains than any of the hottest technology companies and hot
   -0.7   71 B     51.8   IS US Regional Bank         IAT 2.5 50.63 -0.49 -37 0.7     58 B     56.0   SPDR Brcly Conv Sec      CWB 3.0 55.90 -0.08 17               start-ups we have all heard of that are all the talk today. Some people will
   -0.2   71 B-    46.7   SPDR S&P Homebldrs         XHB 0.9 45.41 -0.24 -51 0.9      55 B     30.9   SPDR Port LT Corp Bnd SPLB 3.8 30.39 0.14 -8
   -0.6   70 B+   103.2   SPDR Health Care           XLV 1.5 101.24 -0.89 5 1.0       55 B-   104.1   VG LngTrm Corp Bond      VCLT 3.8 102.39 0.72 46              think I am a fool, crazy even, but, I am putting all of my available capital
    1.7
   -0.7
          70 C+
          68 B-
                   83.0
                   48.2
                          SPDR Industrial
                          SPDR KBW Bank
                                                       XLI 1.9 82.85 -0.16 81 0.6
                                                     KBE 2.3 46.94 -0.45 -40 1.6
                                                                                      48 B-
                                                                                      48 C-
                                                                                              129.5
                                                                                              106.1
                                                                                                      IS Iboxx $ Invgrdcp
                                                                                                      VG Long-Term Bond
                                                                                                                                 LQD 3.3 128.67 0.44 18
                                                                                                                                 BLV 3.3 101.94 1.08 314            into this investment RIGHT NOW AND SO SHOULD YOU! For a brief
   -0.8
   -0.4
          68 B
          62 B
                   59.4
                   19.9
                          SPDR KBW Regnl Bnk
                          IS MSCI Europe Fncl
                                                     KRE 2.2 57.78 -0.63 27 0.3
                                                   EUFN 4.5 19.42 -0.38 -20 2.7
                                                                                      45 B+
                                                                                      45 C-
                                                                                               20.1
                                                                                               42.7
                                                                                                      FrstTr Pref Sec & Inc
                                                                                                      SPDR LT Treasury
                                                                                                                                 FPE 5.3 20.14 0.02 20
                                                                                                                               SPTL 2.4 39.93 0.58 37
                                                                                                                                                                    period of time I am offering my latest book, FREE, which details
    0.3   61 B-   126.9   SPDR Cnsmr Discrtnry        XLY 1.3 125.83 -1.08 87 0.4     45 B     30.0   VV Fall Angel HY Bnd    ANGL 5.2 29.97 0.06 40                EVERYTHING about this investment and why, RIGHT NOW, is the time
                                                   VNQI 7.6 59.18 -0.27 6 2.7         44 D-   148.9   IS Brcly 20+ Yr Trsy        TLT 2.2 139.12 2.11 49
    0.2
   -1.0
          58 B-
          57 B
                   59.5
                   63.4
                          VG Glbl X-US Real Est
                          SPDR Consmr Stpls          XLP 2.6 62.38 -0.10 152 0.6      44 C     58.5   IS Brcly Intmd CrpBnd      IGIB 3.4 58.32 0.20 -40            to take advantage of what is to come. So, if you are ready for this kind of
    0.4
   -0.3
          57 C+
          52 A-
                   36.1
                   33.8
                          SPDR S&P Insurance
                          Flx Glb Upstr NatRes
                                                      KIE 1.7 35.58 -0.06 -57 -0.2
                                                  GUNR 3.3 33.42 -0.25 24 1.0
                                                                                      41 B
                                                                                      41 B-
                                                                                               30.1
                                                                                               19.0
                                                                                                      Inv Emrg Mkt Sovgn
                                                                                                      Inv Financial Prfd
                                                                                                                                 PCY 4.8 29.53 -0.12 213
                                                                                                                                 PGF 5.1 19.06 0.07 128             information or know someone that could benefit get this book in their
   -0.4
   -0.8
          51 D-
          51 B+
                   96.0
                   48.2
                          IS DJ US Real Est
                          IS Global Infrastructr
                                                      IYR 3.1 92.71 0.66 8 0.2
                                                      IGF 3.3 47.52 -0.30 19 1.1
                                                                                      41 B
                                                                                      41 B
                                                                                               19.3
                                                                                               15.1
                                                                                                      Inv High Yld Corp
                                                                                                      Inv Preferred
                                                                                                                                PHB 4.0 19.29 0.03 256
                                                                                                                                 PGX 5.2 15.18 0.05 123
                                                                                                                                                                    hands now! They will be so happy that you did!
   -1.5   51 B-    46.9   SPDR S&P Retail            XRT 1.6 45.31 -0.35 26 1.0       41 B-   118.2   IS Brcly TIPS                TIP 1.7 117.68 0.54 9
    1.9   50 B+    17.0   Global X Cloud Comp      CLOU .. 16.05 0.01 25 0.4          41 C     59.0   IS Brd USD InvGrd Crp    USIG 3.3 58.55 0.12 -19
   -2.8   50 D+    61.9   SPDR Materials             XLB 2.0 59.72 -0.98 177 0.8      41 B-    37.8   IS S&P US Pfd Stk          PFF 5.3 37.89 0.08 100                                                                                       Call 24 Hours: 1-800-471-0856 OR
   -1.1   50 C     65.1   Util Sel Sec SDPR          XLU 3.0 63.94 0.13 14 0.4        41 D+    92.2   VG Intmd Corp Bond        VCIT 3.3 91.71 0.26 -42
                                                   XLRE 3.1 38.50 0.28 -4 0.3         38 B+    50.6   Dxt USD HY Corp Bnd      HYLB 5.7 50.51 -0.06 -39
   -0.4
   -1.3
          49 E
          48 C
                   40.3
                   32.4
                          Real Est SelSec SPDR
                          SPDR S&P Metal&Mng        XME 2.5 28.90 -0.26 -15 0.5       38 D-    54.2   VG Tax-Exmpt Bond        VTEB 2.3 53.79 0.19 14                                                                                               www.formeriowabanker.com
   -0.6   48 E     95.5   VG REIT                    VNQ 3.4 92.27 0.57 -3 0.3        37 C-    88.3   IS Iboxx Hi Yd C Bd        HYG 5.0 88.22 -0.09 0                 Darin Garman; Author
    0.8   44 C    151.6   FrstTr DJ Internet         FDN .. 140.28 -1.13 -15 -0.1     37 D    115.6   IS JPM USD EmMkt Bd       EMB 4.5 114.41 -0.29 -32               Former Bank Owner                                         *Past Performance Does Not Guaranty Future Results
   -0.1   42 C+    26.0   FirstTr NAm EngyInf      EMLP 3.7 25.47 0.12 -21 0.6        37 C+    54.4   Schwab US Aggr Bnd       SCHZ 2.8 53.74 0.20 92
   -0.6   41 D     48.2   Schwab US REIT           SCHH 2.9 45.70 0.44 66 0.9         37 B-    57.8   Schwab US TIPS          SCHP 2.0 57.15 0.26 -18
   -0.4   38 D+    28.9   IS Global REIT           REET 5.3 27.52 0.20 367 0.3        37 B    110.0   SPDR Brcly HiYld Bnd       JNK 5.4 109.90 -0.08 -1                                                                  COURT-APPROVED LEGAL NOTICE
   -0.5   36 B-    31.0   IS DJ US Telecom             IYZ 2.4 29.74 -0.16 58 0.3     37 C     35.5   SPDR Intrm Crp Bond      SPIB 3.0 35.41 0.10 -36
   -0.8   29 D-    30.2   FrstTr Util AlphDX         FXU 2.3 28.97 0.02 -25 0.7       37 D-    89.0   VG Intrmed-Term Bd          BIV 2.7 87.82 0.41 15
                                                                                                                                                                                    UNITED STATES DISTRICT COURT                                             the Claims Administrator toll-free at1-844-924-0858 or at
    0.6   28 A+    13.8   GX MLP & Eng Infra       MLPX 5.9 12.35 0.06 -6 0.5         37 C     85.3   VG Total Bond Mkt         BND 2.7 84.27 0.30 70
                                                                                                                                                                                   SOUTHERN DISTRICT OF NEW YORK                                             info@UbiquitiNetworksSecuritiesLitigation.com. If you are
    0.6   27 B-    68.8   SPDR Energy                 XLE 3.7 60.40 -0.18 83 0.6      36 D+   114.3   IS Brcly Agg Bd Fd        AGG 2.7 113.01 0.33 -16
                                                                                                                                                                                                                                                             a member of the Settlement Class, in order to share in the
    2.0   27 A-    18.7   VV Oil Service              OIH 2.1 13.51 0.19 10 0.1       34 C     22.8   Inv Bullet 2022 Crp Bnd BSCM 2.7 21.53 0.01 38
                                                                                                                                                                        IN RE UBIQUITI NETWORKS, INC.                      Case No.                          distribution of the Net Settlement Fund, you must submit a
    2.4   27 B     16.5   VV Rare Earth/Stra Mat REMX 1.5 13.75 -0.03 -7 0.1          34 B     46.9   SPDR BlkStn GSO Snr Ln SRLN 5.4 46.64 -0.03 -64
                                                                                                                                                                        SECURITIES LITIGATION                              18-CV-01620 (VM)                  Proof of Claim and Release Form to the Claims Administrator
    0.6   25 A     37.5   IS DJ US Energy Idx          IYE 3.2 32.31 -0.09 -7 0.2     34 E     49.6   VG Shrt Trm Infl-Protc    VTIP 1.9 49.38 0.07 -40
                                                                                                                                                                                                                                                             at the address listed in the detailed Notice postmarked or
    2.2   23 B     12.7   SPDR S&P O&G Equip         XES 1.3 8.27 0.16 167 0.2        33 B+    23.0   Inv Senior Loan         BKLN 4.9 22.87 0.00 30
                                                                                                                                                                        THIS DOCUMENT RELATES TO:                          CLASS ACTION                      submitted online no later than April 3, 2020, establishing
    1.4   22 C+    33.3   SPDR S&P O&G Expl          XOP 1.4 24.03 0.37 18 0.2        33 B-    53.9   IS Brcly 1-3 Yr Cr       IGSB 3.1 53.73 0.08 17
                                                                                                                                                                        ALL CASES                                                                            that you are entitled to recovery. Unless you submit a written
    2.2   20 B      9.2   GX MLP                  MLPA 8.8 8.05 0.09 -48 0.5          33 C-   128.0   IS Brcly 3-7 Yr Trsy          IEI 2.0 126.37 0.40 -20
                                                                                                                                                                                                                                                             exclusion request, you will be bound by any judgment rendered
    2.4   18 A-    10.3   Alerian MLP             AMLP 8.9 8.70 0.09 10 1.1           33 B-   114.4   IS Brcly 7-10 Yr Trs         IEF 2.1 111.47 0.74 8
                                                                                0.2   33 B-   108.5   IS Brcly MBS Fixed       MBB 2.8 108.28 0.09 89                                                                                                        in the Action whether or not you make a claim.
    1.9   18 A+    26.3   JPMorgan Alerian ETN      AMJ 8.1 22.23 0.19 -38
                                                                                0.7   33 D+    26.7   IS Core US Trsy          GOVT 2.0 26.12 0.13 -31                         SUMMARY NOTICE OF PENDENCY                                                           If you desire to be excluded from the Settlement Class, you
    2.2   18 B     23.2   UBS Etrc Alrn MLP Infr   MLPI 7.8 19.85 0.17 -28
                                                                                0.4   33 C    115.4   IS S&P Natl Muni         MUB 2.4 114.42 0.41 140                   AND PROPOSED SETTLEMENT OF CLASS ACTION                                             must submit to the Claims Administrator a request for exclusion so
    1.8   13 B      6.2   InfraCap MLP            AMZA 20.9 4.60 -0.04 16
                                                                                0.6   33 C-    56.2   Schwab Intrm US Treas SCHR 2.3 55.27 0.23 -1                              AND FINAL APPROVAL HEARING
   -2.3    5 C-    39.3   ETFMG Alt Harvest            MJ 5.4 16.73 -0.17 23                                                                                                                                                                                 that it is postmarked no later than March 6, 2020, in the manner
                                                                                0.5   33 E     29.9   SPDR Agg Bond           SPAB 2.9 29.54 0.10 -42
                                 Leveraged                                                                                                                            To: ALL     PERSONS    WHO      PURCHASED   OR                                         and form explained in the Notice. All members of the Settlement
                                                                                0.6   33 C-    31.6   SPDR Barcly IntTrmTr      SPTI 2.0 31.12 0.13 -12
    0.5   98 B    292.0   DX Semicon Bull 3X       SOXL 0.4 276.19-15.77 36 0.7                                                                                           OTHERWISE ACQUIRED UBIQUITI NETWORKS,                                              Class who have not requested exclusion from the Settlement Class
                                                                                      33 B-    67.4   VG Intrmed-Trm Treas      VGIT 2.2 66.33 0.29 26
    2.2   98 B+   255.2   DX Tech Bull 3X           TECL 0.2 247.13 -8.10 44 0.2      33 D     53.4   VG Mrtg Backed Sec      VMBS 2.8 53.30 0.08 -15                     INC. (N/K/A UBIQUITI INC.) COMMON STOCK OR                                         will be bound by any judgment entered in the Action pursuant to
   -0.1   95 B     96.3   DX Finl Bull 3X            FAS 0.6 94.52 -1.73 2 0.1        33 D-    81.3   VG Shrt Trm Corp Bond VCSH 2.9 81.14 0.11 -31                       UBIQUITI CALL OPTIONS, OR SOLD UBIQUITI                                            the Settlement Stipulation.
   -1.4   94 B     45.1   DX Gld Mnr Bull 2X       NUGT 0.6 34.36 -0.62 44 0.0        31 E     50.5   JPM Ult-Shrt Income      JPST 2.7 50.44 0.01 -8                     PUT OPTIONS BETWEEN MAY 9, 2013 AND                                                      Any objection to the Settlement, Plan of Allocation, or
   -2.5   94 B    104.0   DX JrGldMnrs Bul 3X      JNUG 0.3 81.42 -2.69 45 0.0        30 C+    60.2   FrstTr Enh Shrt Matur   FTSM 2.4 60.10 0.01 -35                     FEBRUARY 19, 2018, BOTH DATES INCLUSIVE                                            Lead Counsel’s request for an award of attorneys’ fees and
   -5.8   93 C-    66.7   DX SP Biotch Bul 3X      LABU 0.3 54.17 -2.28 11 0.2        30 D+    52.1   FrstTr Low Dur Opps     LMBS 2.5 51.90 0.08 8                         YOU ARE HEREBY NOTIFIED, pursuant to an Order of                                 UHLPEXUVHPHQW RI H[SHQVHV DQG DZDUG WR /HDG 3ODLQWL൵ PXVW
    1.7   45 B     25.4   DX Energy Bull 3X          ERX 1.5 17.79 -0.16 24 0.0       30 D     21.4   Inv Bullet 2020 Crp Bnd BSCK 2.5 21.29 0.00 1
                                                                                                                                                                      the United States District Court for the Southern District of New                      be in the manner and form explained in the detailed Notice and
    0.2   37 B+    15.4   UBS Etrc 2X Mort REIT   MORL 19.1 14.31 0.08 -12 0.2        30 B-    47.5   IS 0-5 Yr HY Corp Bnd   SHYG 5.3 46.54 0.03 15
                                                                                                                                                                      York that a hearing will be held on March 27, 2020, at 10:00 am.                       postmarked or hand-delivered on or before March 6, 2020, to
   -3.6   11 E    123.8   DX SP OilGs Exp Br3X      DRIP 1.0 53.67 -2.76 2 0.2        30 B-    50.7   IS Core 1-5 Yr USD Bnd    ISTB 2.7 50.48 0.05 -50
                                                                                                                                                                      before the Honorable Victor Marrero, United States District Judge                      each of the following:
    3.5   10 B    138.2   DX SP OilGs Exp Bul3X    GUSH 1.6 37.84 1.71 13 0.1         30 B+    51.0   IS Fltng Rate Bond       FLOT 2.8 50.97 0.04 -2
    0.1    6 D+    71.5   DX Finl Bear 3X             FAZ 1.6 27.75 0.50 32 0.3       30 D+    51.7   IS Intl Treasury Bond    IGOV 0.2 50.34 0.21 11                 of the Southern District of New York, United States Courthouse,                           Clerk of the Court                 Lead Counsel
    5.9    4C      45.8   SPDR Biotech Bear 3X     LABD 1.6 13.08 0.50 7 0.0          30 E     50.4   IS Shrt Matr Bond       NEAR 2.7 50.26 0.01 15                  500 Pearl Street, Courtroom 15B, New York, New York 10007 for                             United States District Court       Jeremy A. Lieberman
    1.6    3 D+    25.9   DX GldMnrs Bear 3X       DUST 2.5 5.71 0.09 1 0.0           30 D    101.8   Pimco Enhn ShrtMat       MINT 2.6 101.63 0.03 -7                the purpose of determining: (1) whether the proposed Settlement                           Southern District of New York      POMERANTZ LLP
   -2.2    3 D-    31.9   Dx Tech Bear 3X           TECS 2.4 6.99 0.22 10 0.1         30 E     50.8   Schwab ST US Treas      SCHO 2.3 50.54 0.06 49                  of the claims in the above-captioned Action for consideration                             500 Pearl Street                   600 Third Avenue, Floor 20
    2.5    2D      55.9   DX JrGldMnrs Br 3X        JDST 3.0 10.02 0.29 48 0.3        30 B-    27.4   SPDR Brcly St HY Bnd     SJNK 5.6 27.02 0.01 17                 including the sum of $15,000,000 should be approved by the                                New York, NY 10007                 New York, NY 10016
   -1.1    2 D-   151.3   DX Semicon Bear 3X       SOXS 2.3 20.85 1.07 42 0.0         30 E     30.8   SPDR BB InvGrd Flt Rt    FLRN 2.7 30.73 0.01 -61                Court as fair, reasonable, and adequate; (2) whether the proposed
                                                                                                                                                                                                                                                                Counsel For Defendants
                               Global                                           0.1   30 E     30.9   SPDR Brcly St Crd Bnd   SPSB 2.8 30.86 0.02 -8                  plan to distribute the Settlement proceeds is fair, reasonable,
                                                                                                                                                                                                                                                                3HWHU(.D]DQR൵
   -0.9   81 B     10.3   GX FTSE Greece 20        GREK 2.2 10.04 -0.21 20 0.1        30 D-    30.1   SPDR Short Trm Treas     SPTS 2.2 30.00 0.04 44                 and adequate; (3) whether the application of Lead Counsel for
                                                                                                                                                                      an award of attorneys’ fees, reimbursement of expenses, and a                             Nicholas S. Goldin
    0.7   80 B+    44.1   IS MSCI Russia Cap       ERUS 7.3 42.94 -0.93 76 0.1        30 E     61.1   VG ST Treasury          VGSH 2.3 60.88 0.05 17
                                                                                                                                                                                                                                                                SIMPSON THACHER &
   -0.2   80 B     41.8   IS MSCI Taiwan            EWT 2.5 41.06 -0.60 4 0.1         30 B+    25.1   WT Flt Rate Treas       USFR 2.1 25.08 0.01 -22                 &RPSHQVDWRU\$ZDUGWR/HDG3ODLQWL൵VKRXOGEHDSSURYHGDQG
                                                                                                                                                                      (4) whether this Litigation should be dismissed with prejudice as                         BARTLETT LLP
    0.5   76 B+    26.0   VV Russia                  RSX 5.6 25.10 -0.52 24 0.0       29 D-    50.5   Inv UltraShort Dur         GSY 2.7 50.39 0.02 2
                                                                                                                                                                                                                                                                425 Lexington Avenue
    0.1   73 A-    41.1   IS MSCI Switzerland       EWL 1.8 40.69 -0.27 80 0.1        29 C-    85.1   IS Brcly 1-3 Yr Trsy       SHY 2.1 84.74 0.07 6                 set forth in the Stipulation of Settlement dated December 2, 2019
                                                                                                                                                                                                                                                                New York, New York 10017
    1.4   71 B+    66.2   IS MCSI China            MCHI 1.4 64.99 -1.24 -3 0.0        29 A-   110.7   IS Brcly Shrt Trsy        SHV 2.2 110.48 0.00 -15               (the “Settlement Stipulation”).
    1.1   71 B-    48.5   IS MSCI Brazil            EWZ 2.5 47.99 -0.42 12 0.2        29 D-    81.2   VG Short-Term Bond         BSV 2.3 80.74 0.07 47
                                                                                                                                                                             If you purchased or otherwise acquired securities of                            If you have any questions about the Settlement, you may visit
    0.8   68 B+    30.8   Dxt CSI 300              ASHR 1.0 29.89 -0.37 149 0.5       28 D+    59.3   VG Totl Intl Bond       BNDX 3.4 56.89 0.16 -3
                                                                                                                                                                      Ubiquiti Networks, Inc., (N/K/A Ubiquiti Inc.) (“Ubiquiti”                             www.UbiquitiNetworksSecuritiesLitigation.com or write to Lead
    0.1   68 B-    81.8   VG Total World Stock          VT 2.3 81.07 -0.74 49 0.0     27 E     91.6   SPDR Brcly 1-3MoTbill        BIL 2.0 91.46 0.00 -40
                                                                                                                                                                      or the “Company”) between May 9, 2013 and February 19,                                 Counsel at the above address. PLEASE DO NOT CONTACT
   -0.3   67 B     33.0   IS MSCI France            EWQ 2.5 32.60 -0.34 -60 0.3       22 D-    49.0   IS Broad USD HY Crp     USHY 6.2 41.22 -0.04 -37
                                                                                                                                                                      2018, both dates inclusive (the “Settlement Class Period”),                            THE COURT OR THE CLERK’S OFFICE REGARDING
    0.1   67 B-    33.8   IS MSCI Sweden            EWD 4.1 32.92 -0.90 49 -2.5       22 C     22.9   ProS Short 20+ Yr Trs       TBF 1.7 19.12 -0.28 -47
                                                                                                                                                                      \RXU ULJKWV PD\ EH D൵HFWHG E\ WKLV 6HWWOHPHQW LQFOXGLQJ                      THIS NOTICE.
   -0.1   67 B+    41.3   SPDR Euro Stoxx 50            FEZ 2.6 40.73 -0.53 -21                       Leveraged
                                                                                                                                                                      the release and extinguishment of claims you may possess
   -0.4   65 B+    50.3   IS Core MSCI Europe         IEUR 3.3 49.67 -0.57 338 8.0 71 D- 34.9 DX 20+ Treas Bull 3X    TMF               0.9 27.91 1.18 21                                                                                                    Dated: December 11, 2019
                                                                                                                                                                      relating to your ownership interest in Ubiquiti securities.
   -0.2   65 B-    33.9   IS DJ Intl Selct Divnd        IDV 5.1 33.50 -0.40 116 -5.2 17 B 36.6 ProS UltSht 20+ Yr      TBT              2.2 25.15 -0.83 69
                                                                                                                                                                                                                                                                                 __________________________________
                                                                                -7.4 14 B- 19.4 DX 20+ Treas Bear 3X  TMV               1.6 10.94 -0.52 57            If you have not received a detailed Notice of Proposed
    0.2   65 B     80.1   IS MSCI ACWI               ACWI 1.9 79.38 -0.69 -13
                                                                                                                                                                      Settlement of Class Action (“Notice”) and a copy of the Proof                                                BY ORDER OF THE UNITED STATES
    1.3   65 B     34.1   KS Bosera MSCI Chn A         KBA 1.5 33.05 -0.30 39    Commodity/Currency                                                                   of Claim and Release Form, you may obtain copies by visiting                                                 DISTRICT COURT FOR THE
    0.3   65 B+    71.8   WT Europe Hdg Eq           HEDJ 1.8 70.82 -0.97 168 -0.4 88 C+ 66.7 ProS Short VIX ST Fut  SVXY                 ..    64.94   -1.71 41
   -0.3   64 B+    47.4   IS S&P Europe 350             IEV 3.1 46.82 -0.51 -28 4.2 84 D+ 21.4 US Brent Oil                                                           www.UbiquitiNetworksSecuritiesLitigation.com or by contacting                                                SOUTHERN DISTRICT OF NEW YORK
                                                                                                                      BNO                 ..    21.73    0.76 47
   -0.4   64 B     59.1   VG MSCI Europn               VGK 3.3 58.35 -0.74 9 2.9 78 B- 13.9 United States Oil LP      USO                 ..    13.18    0.37 89
   -0.4   63 B+    25.8   JPM BetaBldrs Europe       BBEU 3.2 25.49 -0.32 -36 2.0 69 B- 15.5 SPDR Gold MiniShares GLDM                    ..    15.45    0.20 51           Questions? Go to www.UbiquitiNetworksSecuritiesLitigation.com or call 1-844-924-0858
    0.4   62 B-    31.5   Dxt MSCI Eurp Hedg         DBEU 2.8 31.24 -0.29 -47 2.1 68 B- 14.9 IS Gold Trust             IAU                ..    14.81    0.20 22
   -0.4   62 B-    62.9   IS MSCI Eafe Sml Cp          SCZ 3.5 62.05 -0.79 -18 1.0 68 C 18.4 IS Silver Trust           SLV                ..    16.84    0.03 8
   -0.2   61 B+    42.4   IS MSCI Emu Indx             EZU 2.8 41.84 -0.60 -26 2.1 68 B- 146.8 SPDR Gold Trust        GLD                 ..   145.86    1.91 88
    0.0   61 B-    29.9   IS MSCI Italy                EWI 3.8 29.49 -0.41 16 1.9 58 C 16.8 IS S&P GSCI Cmd ETN       GSG                 ..    16.51    0.22 31
    0.1   58 C+    34.4   Dxt MSCI EAFE Hedg         DBEF 3.0 33.81 -0.38 131 1.3 49 B+ 17.1 Inv Optm Yld Dvrs Com PDBC                 1.4     16.78    0.14 -7
   -0.2   58 B-    65.9   IS Core MSCI EAFE           IEFA 3.2 65.11 -0.82 19 1.3 48 A 16.4 Inv DB Commdty Idx        DBC               1.5     16.16    0.19 209
   -0.1   58 B-    62.6   IS Core MSCI Ttl Intl Stk IXUS 2.6 61.85 -0.75 121 -1.5 27 C 17.4 Inv DB Agriculture        DBA               1.5     16.31   -0.19 209
    0.3   58 B+    75.0   IS MSCI Asia Ex Jpn        AAXJ 1.8 73.72 -1.19 3 0.5 27 D- 27.2 Inv DB US$ Bullish         UUP               1.0     26.09    0.03 41
    0.7   58 B     28.0   Schwab Emerg Mkt           SCHE 3.2 27.56 -0.45 54 -2.8 8 E 30.3 United States NatGas       UNG                 ..    16.39   -0.08 -9
   -0.3   58 B+    31.7   SPDR Devl Wrld x-US       SPDW 3.1 31.25 -0.35 21 1.1 4 D+ 48.8 IP B SP500 VIX ST ETN       VXX                 ..    15.29    0.78 48
    0.4   58 B+    38.4   SPDR Emrg Mkt             SPEM 2.9 37.74 -0.63 88 1.0 4 D 40.1 ProS VIX ST Futures          VIXY                ..    12.55    0.60 69
    0.0   58 A-    54.4   VG FTSE Wrld X-US            VEU 3.1 53.75 -0.69 -13                        Leveraged
   -0.4   58 B-    44.5   VG MSCI Eafe                 VEA 3.1 43.88 -0.54 39 8.2 97 E 207.1 VS 3X Invr NatGas ETN   DGAZ                 ..   197.90    2.76 -17
   -0.1   58 B+    56.3   VG Total Intl Stk          VXUS 3.1 55.62 -0.69 43 9.2 92 B- 36.0 PS UltraPro 3X Crude      OILU                ..    23.58    1.94 66
   -0.2   57 B     30.0   IS MSCI Canada              EWC 2.1 29.83 -0.15 6 8.9 91 B 24.3 VS 3X Lng Crude ETN        UWT                  ..    15.46    1.26 12
   -0.2
   -0.3
          57 B
          57 B
                   70.2
                   29.9
                          IS MSCI Eafe Idx
                          IS MSCI Germany
                                                       EFA 3.1 69.27 -0.87 40 5.9 88 C+ 26.2 ProS Ultra Crude Oil
                                                      EWG 2.5 29.31 -0.57 12 1.7 82 B- 39.7 ProS Ultra Silver
                                                                                                                      UCO
                                                                                                                      AGQ
                                                                                                                                          ..
                                                                                                                                          ..
                                                                                                                                                21.66
                                                                                                                                                32.20
                                                                                                                                                         1.18 114
                                                                                                                                                         0.02 139
                                                                                                                                                                           Become a better investor.
    0.6
    0.3
          57 B+
          55 A-
                   45.5
                   54.9
                          VG MSCI Em Mkt
                          IS Core MSCI EM
                                                     VWO 3.2 44.72 -0.81 18 -6.2 5 E 31.1 ProS UltSht Crude Oil
                                                     IEMG 2.5 53.90 -0.97 -24 -8.9 3 E 53.1 ProS UltPro 3XShrt Oil
                                                                                                                      SCO
                                                                                                                      OILD
                                                                                                                                          ..
                                                                                                                                          ..
                                                                                                                                                11.40
                                                                                                                                                 9.64
                                                                                                                                                        -0.73 77
                                                                                                                                                        -0.94 51           We’ll show you how!
   -0.6   55 B     34.2   IS Curr Hdg MSCI Japn HEWJ 2.8 32.78 -0.54 -23 -9.1 3 E 17.5 VS 3X Invrs Crude ETN         DWT                  ..     3.20   -0.32 28
   -0.1   55 B     49.7   IS MSCI ACWI Ex US        ACWX 2.4 49.08 -0.64 2 0.9 2 D+ 86.5 ProS Ult VIX ShrtTrm        UVXY                 ..    13.01    0.88 67
   -0.3   55 D+    33.9   Schwab Intl Equity         SCHF 3.0 33.54 -0.36 6 1.1 1 E 764.5 VS 2X VIX ShrtTrm ETN       TVIX                ..    51.88    4.55 159
    0.4   54 B+    22.8   Inv FTSE RAFI EM             PXH 3.3 22.39 -0.40 167 -8.1 1 E 654.4 VS 3X Lng NatGas ETN   UGAZ                 ..    67.05   -0.86 27

    ETF abbreviations: Bldrs=Builders; Brcly=Barclays; DB=Deutsche Bank; DX=Direxion;                                                                                             January 11 ............. Miami                                               February 8 ............. _-uѴo;
    Dxt=Deutsche X-trackers; FrstTr=First Trust; GS=Goldman Sachs; GX=Global X; HT=Holdrs
    Trust; Inv=Invesco; IP=iPath; IS=iShares; KS=KraneShares; Nv=Nuveen; ProS=ProShares;                                                                                          January 25 ............. Kansas City                                         February 29 ........... Tampa
    RX=Rydex; VG=Vanguard; VS=VelocityShares; VV=VanEck Vectors; WT=WisdomTree
                                                                                                                                                                                  February 1.............. Atlanta                                             March 7 .................. Los Angeles

                                                                                                                                                                                                       Register now: Call 1.800.831.2525
             Try MarketSmith for 3 weeks, only $19.95                                                                                                                                             or go to: www.investors.com/TradingSummit
                 800-831-2525 Investors.com/try                       I
     © 2020 Investor’s Business Daily, Inc. Investor’s Business Daily, IBD, CAN SLIM, Leaderboard and corresponding
     logos are registered trademarks owned by Investor’s Business Daily, Inc. MarketSmith is a registered trademark of                                                  © 2020 Investor’s Business Daily, Inc. Investor’s Business Daily, IBD, CAN SLIM, Leaderboard and corresponding logos are registered trademarks owned by
     MarketSmith, Incorporated.                                                                                                                                         Investor’s Business Daily, Inc. MarketSmith® is a registered trademark of MarketSmith, Incorporated.
 Case 1:18-cv-01620-VM Document 45-1 Filed 02/14/20 Page 41 of 56




POMERANTZ LLP: SUMMARY
NOTICE OF PENDENCY AND
PROPOSED SETTLEMENT OF
CLASS ACTION AND FINAL
APPROVAL HEARING FOR ALL
PERSONS WHO PURCHASED OR
OTHERWISE ACQUIRED UBIQUITI
NETWORKS, INC. (N/K/A UBIQUITI
INC.) COMMON STOCK OR
UBIQUITI CALL OPTIONS, OR
SOLD UBIQUITI PUT OPTIONS
BETWEEN MAY 9, 2013 AND
FEBRUARY 19, 2018, BOTH
DATES INCLUSIVE
                         Email        Print Friendly      Share

January 10, 2020 09:05 ET | Source: Pomerantz LLP

SEATTLE, Jan. 10, 2020 (GLOBE NEWSWIRE) --
  Case 1:18-cv-01620-VM Document 45-1 Filed 02/14/20 Page 42 of 56


                     UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF NEW YORK

                         Case No. 18-CV-01620 (VM)



IN RE UBIQUITI NETWORKS, INC.
SECURITIES LITIGATION

THIS DOCUMENT RELATES TO:
ALL CASES


Notice is hereby given pursuant to an Order of the United States District Court
for the Southern District of New York that a hearing will be held on March 27,
2020, at 10:00 am. before the Honorable Victor Marrero, United States
District Judge of the Southern District of New York, United States Courthouse,
500 Pearl Street, Courtroom 15B, New York, New York 10007 for the purpose
of determining: (1) whether the proposed Settlement of the claims in the
above-captioned Action for consideration including the sum of $15,000,000
should be approved by the Court as fair, reasonable, and adequate;
(2) whether the proposed plan to distribute the Settlement proceeds is fair,
reasonable, and adequate; (3) whether the application of Lead Counsel for an
award of attorneys’ fees, reimbursement of expenses, and a Compensatory
Award to Lead Plaintiff should be approved; and (4) whether this Litigation
should be dismissed with prejudice as set forth in the Stipulation of
Settlement dated December 2, 2019 (the “Settlement Stipulation”).

If you purchased or otherwise acquired securities of Ubiquiti Networks, Inc.,
(N/K/A Ubiquiti Inc.) (“Ubiquiti” or the “Company”) between May 9, 2013 and
February 19, 2018, both dates inclusive (the “Settlement Class Period”), your
rights may be affected by this Settlement, including the release and
extinguishment of claims you may possess relating to your ownership
interest in Ubiquiti securities. If you have not received a detailed Notice of
Proposed Settlement of Class Action (“Notice”) and a copy of the Proof of
Claim and Release Form, you may obtain copies by visiting
www.UbiquitiNetworksSecuritiesLitigation.com or by contacting the Claims
Administrator         toll-free       at     1-844-924-0858         or        at
info@UbiquitiNetworksSecuritiesLitigation.com. If you are a member of the
Settlement Class, in order to share in the distribution of the Net Settlement
Fund, you must submit a Proof of Claim and Release Form to the Claims
Administrator at the address listed in the detailed Notice postmarked or
submitted online no later than April 3, 2020, establishing that you are entitled
to recovery. Unless you submit a written exclusion request, you will be bound
by any judgment rendered in the Action whether or not you make a claim.
  Case 1:18-cv-01620-VM Document 45-1 Filed 02/14/20 Page 43 of 56


If you desire to be excluded from the Settlement Class, you must submit to
the Claims Administrator a request for exclusion so that it is postmarked no
later than March 6, 2020, in the manner and form explained in the Notice. All
members of the Settlement Class who have not requested exclusion from the
Settlement Class will be bound by any judgment entered in the Action
pursuant to the Settlement Stipulation.

Any objection to the Settlement, Plan of Allocation, or Lead Counsel’s request
for an award of attorneys’ fees and reimbursement of expenses and award to
Lead Plaintiff must be in the manner and form explained in the detailed
Notice and postmarked or hand-delivered on or before March 6, 2020, to
each of the following:

Clerk of the Court         Lead Counsel            Counsel For Defendants
United States District     Jeremy A. Lieberman Peter E. Kazanoff
Court                      POMERANTZ LLP           Nicholas S. Goldin
Southern District of New   600 Third Avenue, Floor SIMPSON THACHER &
York                       20                      BARTLETT LLP
500 Pearl Street           New York, NY 10016      425 Lexington Avenue
New York, NY 10007                                 New York, New York 10017

If you have any questions about the Settlement, you may visit
www.UbiquitiNetworksSecuritiesLitigation.com or write to Lead Counsel at
the above address. PLEASE DO NOT CONTACT THE COURT OR THE CLERK’S
OFFICE REGARDING THIS NOTICE.




Newswire Distribution Network & Management

   •   Home
   •   Newsroom
   •   RSS Feeds
   •   Legal

About Us
GlobeNewswire is one of the world's largest newswire distribution networks,
specializing in the delivery of corporate press releases financial disclosures
and multimedia content to the media, investment community, individual
investors and the general public.

               © 2020 GlobeNewswire, Inc. All Rights Reserved.
Case 1:18-cv-01620-VM Document 45-1 Filed 02/14/20 Page 44 of 56




      EXHIBIT C
Case 1:18-cv-01620-VM Document 45-1 Filed 02/14/20 Page 45 of 56
Case 1:18-cv-01620-VM Document 45-1 Filed 02/14/20 Page 46 of 56
Case 1:18-cv-01620-VM Document 45-1 Filed 02/14/20 Page 47 of 56
Case 1:18-cv-01620-VM Document 45-1 Filed 02/14/20 Page 48 of 56
Case 1:18-cv-01620-VM Document 45-1 Filed 02/14/20 Page 49 of 56
Case 1:18-cv-01620-VM Document 45-1 Filed 02/14/20 Page 50 of 56
Case 1:18-cv-01620-VM Document 45-1 Filed 02/14/20 Page 51 of 56
Case 1:18-cv-01620-VM Document 45-1 Filed 02/14/20 Page 52 of 56
Case 1:18-cv-01620-VM Document 45-1 Filed 02/14/20 Page 53 of 56
Case 1:18-cv-01620-VM Document 45-1 Filed 02/14/20 Page 54 of 56
Case 1:18-cv-01620-VM Document 45-1 Filed 02/14/20 Page 55 of 56
Case 1:18-cv-01620-VM Document 45-1 Filed 02/14/20 Page 56 of 56
